               Case 20-12168-CSS       Doc 987-1      Filed 03/10/21      Page 1 of 80




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
--------------------------------------------------------------X
In re:                                                        : Chapter 11
                                                              :
TOWN SPORTS INTERNATIONAL, LLC, et al.,1 :                      Case No. 20-12168 (CSS)
                                                              :
                                                              : (Jointly Administered)
                                             Debtors.         :
--------------------------------------------------------------X

                           DECLARATION OF PATRICK WALSH

       I, PATRICK WALSH, hereby declare under penalty of perjury that the following is true

and correct:

       1.       I am the chief executive officer (“CEO”) of Town Sports International Holdings,

Inc. (“TSIH”), and a former corporate officer of Town Sports International, LLC, one of the post-

confirmation debtors named herein (“Debtors,” or, individually, a “Debtor”).

       2.       I am over 18 years of age, and the statements herein are based on the best of my

personal knowledge and recollection.

       3.       I submit this declaration in support of TSIH’s motion to enforce the injunctions and

releases set forth in the liquidating plan (the “Plan”) of the Debtor that was confirmed by this Court

on or about December 18, 2020.

       4.       TSIH was in existence and operation before the Debtors filed for bankruptcy, as it

was incorporated in Delaware on or about January 20, 2004.




1
  The last four digits of Town Sports International, LLC’s federal tax identification number are
7365. The mailing address for Town Sports International, LLC is 399 Executive Boulevard,
Elmsford, New York 10523. Due to the large number of debtors in these cases, for which the
Debtors have requested joint administration, a complete list of the Debtors, the last four digits of
their federal tax identification numbers, and their addresses are not provided herein. A complete list
of such information may be obtained on the website of the Debtors’ claims and noticing agent at
http://dm.epiq11.com/TownSports, or by contacting counsel for the Debtors.
               Case 20-12168-CSS       Doc 987-1     Filed 03/10/21     Page 2 of 80




       5.       Before the Debtor filed for bankruptcy, TSIH was the 100% owner of all of the

membership interests of the Debtor (and indirect owner of the other Debtors).

       6.       Prior to the bankruptcy filing and during the cases, TSIH had full authority to

manage and operate the Debtors’ business and properties.

       7.       Prior to Debtor’s bankruptcy, Debtor and other affiliated Debtors and non-Debtors

were engaged in litigation with attorney generals of different states primarily related to member

claims for refunds of charges made during the COVID-19 pandemic. Specifically, the actions filed

by the attorneys general predominantly seek monetary damages and refunds, as any injunctive

relief sought has been mooted by the proactive corrective actions taken by TSIH, the Debtors and

their affiliates. The refunds have largely been made and only a fraction of refunds remain

outstanding.

       8.       On September 30, 2020, the New York Attorney General (“NYAG”) filed a lawsuit

against Debtor and TSIH in the Supreme Court of New York, Index Number 451969/2020 (the

“NYAG Action”).

       9.       Attached hereto as Exhibit A is a true and correct copy of the “Verified Petition”

filed by the NYAG, which initiated the NYAG Action.

       10.      Debtor and TSIH are in the business of, among other things, providing gym and

athletic facilities and gym memberships.

       11.      The Verified Petition is based on alleged charges to gym members in New York

who allegedly could not take advantage of their memberships due to executive orders issued by

the State of New York closing down all gyms in light of the COVID-19 pandemic.

       12.      The Verified Petition alleges that the conduct at issue began on or about March 16,

2020 and continued until September 1, 2020.

                                                 2
             Case 20-12168-CSS         Doc 987-1      Filed 03/10/21     Page 3 of 80




       13.     The Verified Petition explicitly references the bankruptcy proceedings in this

Court, which the NYAG was aware of before it filed the NYAG Action.

       14.     The Verified Petition alleges that: “TSIH has complied with [a] provision of the

Health Club Law by purchasing a bond in the amount of $250,000 from the Guaranty Company

of North America USA.”

       15.     The Verified Petition further alleges that: “Given TSIH’s closure of certain New

York clubs and its failure to provide refunds after cancellation of members’ contracts as provided

in section 624 of the Health Club Law, the bond should be released to the NYAG.”

       16.     After the lawsuit was filed, TSIH was represented by Gordon Rees Scully

Mansukhani, LLP (“Gordon Rees”).

       17.     The very next day after the lawsuit was filed, Gordon Rees sent a letter to the

NYAG, which was served on the NYAG by filing the letter on the docket in the NYAG Action,

stating that the Debtor had filed a Chapter 11 petition in the U.S. Bankruptcy Court for the District

of Delaware and that the NYAG Action was automatically stayed pursuant to the provisions of the

Bankruptcy Code. A true and correct copy of this letter is attached hereto as Exhibit B.

Notwithstanding the foregoing, and without seeking stay relief, the NYAG continued with the

lawsuit. The NYAG has taken this position although the relief sought is overwhelmingly monetary

in nature.

       18.     As CEO of TSIH, I was the only one with settlement authority at TSIH who

communicated with Gordon Rees regarding the NYAG Action and the only person who could bind

TSIH to a settlement.

       19.     In late February 2021, I informed Gordon Rees that I was retaining Akerman LLP

as counsel for all litigation matters including the NYAG Action.

                                                 3
              Case 20-12168-CSS        Doc 987-1      Filed 03/10/21     Page 4 of 80




       20.      It was my understanding from Gordon Rees, that Gordon Rees was going to keep

Akerman LLP and myself apprised of all significant developments in all the litigation matters

relating to TSIH until Akerman LLP was able to be substituted in as new counsel for TSIH.

       21.      On or about March 3, 2021, I learned by way of a press release that TSIH was a

party to a settlement agreement entered into in the NYAG Action.

       22.      To my astonishment, I learned that Gordon Rees had executed a purported

settlement agreement, improperly and without my advance knowledge, on TSIH’s behalf that was

reflected in a proposed “Final Consent Order and Judgment” (the “Consent Order”) filed in the

NYAG Action on March 3, 2021. A true and correct copy of this document is attached hereto as

Exhibit C. Also included with Exhibit C, is a “Consent and Stipulation” filed the same day in the

NYAG Action which inaccurately represents that TSIH, the Debtor, and the NYAG agree to the

Consent Order. I never signed this stipulation or authorized anyone to sign this stipulation, nor did

I ever review this stipulation. Indeed, it is not signed by me, and is instead only signed by Gordon

Rees on behalf of both TSIH and Debtor.

       23.      This document inaccurately states that TSIH and Debtor “consent to the entry of

this Consent Order and Judgment” which, among other things, agrees to monetary liability for

TSIH and the Debtor. The document provides as follows:

             a. Pursuant to Section 622-a of the New York Health Club Services Law, in 2015
                TSIH posted a statutory bond (number 76106469) in the amount of $250,000 with
                the Guarantee Company of North America USA as surety (the “TSIH Bond”).

             b. Under the statute, the TSIH Bond ‘shall be payable in favor of the people of the
                state of New York for the benefit of any [member] injured in the event that the
                [gym] goes out of business prior to the expiration of the [member’s] contract for
                services, or otherwise fails to provide a refund to the [member] after cancellation
                of the [member’s] contract for services as provided for in section six hundred
                twenty-four of this article.’” The Consent Order does not differentiate TSIH from
                Debtor and therefore binds both parties for any obligations related to the bond and
                any monetary liability.
                                                  4
              Case 20-12168-CSS         Doc 987-1     Filed 03/10/21     Page 5 of 80




             c. The Consent Order imposes other liability and responsibilities on TSIH and Debtor
                related to the bond as follows: “In consideration of the making and execution of the
                Judgment, TSIH shall name Petitioner as an obligee to the Bond, and TSIH shall
                forfeit any and all rights to, and interests in, the TSIH Bond.

             d. The Guarantee Company of North America USA, as surety of the TSIH Bond, shall,
                upon service of a copy of this Judgment, immediately release, transfer, and turn
                over the entire TSIH Bond to Petitioner, the proceeds of the TSIH Bond to be
                distributed to TSIH members whose contracts expired prior to TSIH going out of
                business and TSIH members who were unlawfully denied refunds in violation of
                Section 624 of the New York Health Club Services Law (“Eligible Consumers”).

             e. Notwithstanding the foregoing, TSIH makes no affirmation or representation on
                behalf of the Guarantee Company of North America USA, and TSIH shall not be
                held responsible for any action or inaction by the Guarantee Company of North
                America USA. Petitioner shall exercise discretion in disbursing the $250,000 to
                Eligible Consumers. Petitioner may use a reasonable portion of the $250,000 to hire
                an administrator to distribute the funds.

       24.      I was never presented with the final terms of this Consent Order, nor did I provide

any final approval related to these terms. I was not informed of any bankruptcy implications of the

Plan as to this settlement agreement.

       25.      On March 4, 2021, as soon as possible after learning of these developments, my

counsel submitted a letter to the state court in the NYAG Action asking for a status conference to

address these developments related to the Consent Order and asked that it not be entered pending

analysis and fact finding regarding the genesis of the purported settlement.

       26.      NYAG and Gordon Rees were copied on this letter.

       27.      I learned that when Gordon Rees was confronted with the issue that I had never

authorized the purported settlement, Gordon Rees pointed to email communications between me

and them from October 2020 reflecting my support for a proposed settlement, on a very high level

and with the condition that I review any final settlement. At that preliminary stage of the NYAG

Action, Gordon Rees did not present me with all of the specific terms of a settlement or with

                                                  5
             Case 20-12168-CSS        Doc 987-1     Filed 03/10/21      Page 6 of 80




definitive settlement documents for me to review. At all times, I made clear that once Gordon

Rees received a final draft of the settlement agreement, I would receive and review such draft and

have to affirmatively approve any final draft. Additionally, these October 2020 communications

occurred before the Confirmation of the Plan (and the attendant releases) such that facts,

circumstances, and related legal issues implicated in evaluating any proposed settlement had

evolved since the earlier preliminary discussions. In any event, I was never presented with the

definitive settlement documents for the instant purported settlement.

       28.     Contemporaneously, my new counsel filed a stipulation substituting Gordon Rees

out of the NYAG action as counsel of record.

       29.     After the letter and substitution of counsel was filed with the state court in the

NYAG Action, that court entered a final order approving the “Consent Order,” by ruling that “the

[NYAG’s] petition is resolved per Final Consent Order and Judgment dated March 3, 2021.”

       30.     This was followed by the state court executing and filing on the docket a

court-signed copy of the Consent Order. A true and correct copy of these documents are attached

hereto as Exhibit D. No hearing was ever scheduled to discuss the purported settlement, or even

to discuss any impact the bankruptcy proceedings might have on the purported settlement given

that all parties had made the state court aware of the pending bankruptcy proceedings.

       31.     To the best of my knowledge, no settlement or Consent Order related to the NYAG

Action has ever been brought to the attention of the Bankruptcy Court, much less presented to the

Bankruptcy Court for approval. The impact of the confirmed Plan and the broad releases and

exculpation was never even raised as a defense in the NYAG Action.

       32.     This is particularly troubling even from the Debtor’s perspective because the

release of the Bond to pay NYAG claims (and presumably those of New York club members of

                                                6
             Case 20-12168-CSS         Doc 987-1     Filed 03/10/21     Page 7 of 80




Debtor locations) may create subrogation liabilities to the Debtors in favor of TSIH. The settlement

also ignores the assumption of refund obligations by the buyer of the Debtors’ assets which is not

even a defendant in the NYAG Action.

       33.     I never provided my authorization to any settlement or agreement that is reflected

in the Consent Order, nor did anyone else who had any authority to bind TSIH. Any purported

agreement described in the Consent Order is not a “meeting of the minds” or entered into with the

assent of TSIH.

       34.     I believe that the settlement upends the carefully negotiated Plan that had already,

to my understanding, released all claims in the NYAG actions against “Released Parties”,

including TSIH, and enjoined the NYAG from further pursuing the NYAG Action or otherwise

settling any purported “claims” in that action against Released Parties, as all of those claims had

already been released.

       35.     Under the confirmed Plan, the NYAG is limited to pursuing its bankruptcy claims

against the Debtors in the claims resolution process, and the unauthorized settlement of previously

released claims to the detriment of TSIH violates the terms of the Plan and confirmation order.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge, information, and belief.



       Executed on this 10th day of March, 2021.


                                                             /s/ Patrick Walsh
                                                             Patrick Walsh




                                                 7
Case 20-12168-CSS   Doc 987-1   Filed 03/10/21   Page 8 of 80




EXHIBIT A
FILED: NEW YORK COUNTY CLERK 09/30/2020 10:04 AM                               INDEX NO. 451969/2020
NYSCEF DOC. NO. 1   Case 20-12168-CSS   Doc 987-1   Filed 03/10/21   PageRECEIVED
                                                                          9 of 80 NYSCEF: 09/30/2020




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
          PEOPLE OF THE STATE OF NEW YORK, by LETITIA
                                                    ) Index No.
          JAMES, Attorney General of the State of New York,
                                                    )
                                                    )
                                 Petitioner,        )
                                                    ) VERIFIED PETITION
                     – against –                    )
                                                    )
          TOWN SPORTS INTERNATIONAL HOLDINGS, INC.  )
          and TOWN SPORTS INTERNATIONAL, LLC d/b/a  )
          NEW YORK SPORTS CLUB AND LUCILLE ROBERTS, )
                                                    )
                                 Respondents.       )




                                              1 of 27
FILED: NEW YORK COUNTY CLERK 09/30/2020 10:04 AM                                                INDEX NO. 451969/2020
NYSCEF DOC. NO. 1      Case 20-12168-CSS        Doc 987-1      Filed 03/10/21     Page RECEIVED
                                                                                       10 of 80 NYSCEF: 09/30/2020




                  The People of the State of New York, by their attorney, Letitia James, Attorney General

         of the State of New York (“Petitioner” or “NYAG”), respectfully alleges as follows:

                                                     Introduction
                  1.     Respondents Town Sports International Holdings, Inc. and Town Sports

          International, LLC (“TSI”) are the owners and operators of nearly 100 gyms and fitness clubs in

          New York State doing business under the brand names New York Sports Club and Lucille

          Roberts. 1

                  2.     From March 16, 2020 until very recently, all gyms in New York have been closed

          by executive order due to the COVID-19 pandemic. While the mandatory closure of gyms has

          been undeniably challenging for the industry, financial distress does not relieve gyms – or any

          other companies – from their obligations under the law.

                  3.     Since the mandatory shutdown order through the present date, TSI has repeatedly

          and persistently flouted its obligations. At every turn, TSI has sought to mitigate its precarious

          financial state at its members’ expense, and has effectively used its members as a source of

          interest-free financing for TSI’s operations.

                  4.     As set forth in detail below and in the accompanying affirmations and consumer

         complaints, TSI has violated multiple New York State laws by charging consumers membership

         dues for services not being offered; failing to issue credits as promised; imposing unlawful fees

          and advance notice requirements on cancellation requests; misleading consumers about their

          rights to cancel their memberships; and refusing to honor cancellation requests.




                  1
                  See September 30, 2020 Affirmation of Christopher L. McCall (“McCall Affirmation” or
          “McCall Aff.”) Ex. 1 at p. 24.




                                                          2 of 27
FILED: NEW YORK COUNTY CLERK 09/30/2020 10:04 AM                                                 INDEX NO. 451969/2020
NYSCEF DOC. NO. 1      Case 20-12168-CSS          Doc 987-1      Filed 03/10/21    Page RECEIVED
                                                                                        11 of 80 NYSCEF: 09/30/2020




                 5.        TSI brazenly refused to honor its members’ cancellation requests. As described

          in detail below, consumers went to extraordinary lengths to comply with the letter and spirit of

          the requirements set forth in TSI’s contracts, sending letters by certified and registered mail to

          multiple TSI addresses, submitting requests by email or on TSI’s website following TSI’s

          explicit promise that such cancellations would be accepted, and even appearing in person. 2

         Some even received written acknowledgment from TSI that “[y]our cancellation request has

          been processed as requested. You will not be billed any further and there is no cancellation fee.”

         No matter. TSI charged them on September 1, 2020, and there is no reason to think TSI will not

         continue to do so indefinitely.

                 6.        Moreover, many of TSI’s members cancelled their memberships because they

         were unemployed due to the pandemic, and could no longer afford the luxury of a gym

         membership. Under the circumstances, TSI’s Hotel California-style approach to its members –

         “You can check out any time you like, but you can never leave” 3 – is not only unlawful, it is

         reprehensible.

                 7.        Since March 16, 2020, the NYAG has received approximately 1,848 complaints

         against TSI regarding the practices of New York Sports Clubs and Lucille Roberts. 4 437 of

         those complaints have been filed since September 1, 2020.




                 2
                 Most members also meticulously documented their efforts and submitted this documentation to
          the NYAG with their complaints. See generally McCall Aff.
                 3
                     The Eagles, Hotel California (Asylum Records 1976).
                 4
                     See Affirmation of Andre Lugo dated September 30, 2020.


                                                             2

                                                         3 of 27
FILED: NEW YORK COUNTY CLERK 09/30/2020 10:04 AM                                                   INDEX NO. 451969/2020
NYSCEF DOC. NO. 1       Case 20-12168-CSS              Doc 987-1    Filed 03/10/21    Page RECEIVED
                                                                                           12 of 80 NYSCEF: 09/30/2020




          I.     Parties
                 8.            Petitioner is the People of the State of New York by Letitia James, Attorney

          General of the State of New York.

                 9.            Since March 16, 2020, the NYAG has received approximately 1,848 complaints

          against TSI regarding the practices of New York Sports Clubs and Lucille Roberts. 5 437 of

          those complaints have been filed since September 1, 2020.

                 10.           Respondent Town Sports International Holdings, Inc. (“TSI Holdings”) is a

          Delaware corporation with its principal place of business in Florida and an executive office in

          New York.

                 11.           Respondent Town Sports International, LLC (“TSI LLC” and, together with TSI

          Holdings, “TSI”) is a New York limited liability company with its principal place of business in

          New York. TSI LLC is a wholly-owned subsidiary of TSI Holdings.

                 12.           As of March 31, 2020, TSI owns 185 fitness clubs around the world with

          approximately 605,000 members operating under different brand names. 6

                 13.           In New York, TSI has operated 92 gyms, 78 of which are New York Sports Club-

          branded gyms and 14 of which are Lucille Roberts-branded gyms. 7 For ease of reference this

          Petition shall use “New York Sports Club” to refer to both.




                 5
                     See Affirmation of Andre Lugo dated September 30, 2020.
                 6
                     See McCall Aff. Ex. 1 at p. 24.
                 7
                     See id.


                                                                3

                                                            4 of 27
FILED: NEW YORK COUNTY CLERK 09/30/2020 10:04 AM                                                     INDEX NO. 451969/2020
NYSCEF DOC. NO. 1       Case 20-12168-CSS         Doc 987-1      Filed 03/10/21       Page RECEIVED
                                                                                           13 of 80 NYSCEF: 09/30/2020




                 14.        On September 14, 2020, TSI LLC and other subsidiaries of TSI Holdings filed

          petitions for bankruptcy; TSI Holdings has not filed for bankruptcy. 8

                 15.        The same day it filed for bankruptcy, TSI LLC filed a motion in the Bankruptcy

          Court to reject leases for certain New York Sports Clubs and to abandon any property remaining

          at the property. 9 According to the motion, prior to the bankruptcy filing TSI LLC “relinquished

         the keys to the Premises and provided the alarm code(s) to the lessor or its representative,

         abandoned the Premises and, in conjunction therewith, indicated that they were unequivocally

         surrendering possession as a result thereof.”

                 16.        Among the leases TSI LLC has sought to reject are the leases for nine New York

         Sports Clubs in New York. 10




                 8
                   See In re Town Sports International, LLC, et al., Case No. 20-12168 (Bankr. Del. 2020). The
         Bankruptcy Code expressly exempts from the automatic stay “the commencement or continuation of an
         action or proceeding by a governmental unit . . . to enforce such governmental unit’s . . . police and
         regulatory power, including the enforcement of a judgment other than a money judgment, obtained in an
         action or proceeding by the governmental unit to enforce such governmental unit’s . . . police or
         regulatory power.” 11 U.S.C. § 362(b)(4). In other words, “‘[w]here a governmental unit is suing a
         debtor to prevent or stop violation of fraud, environmental protection, consumer protection, safety, or
         similar police or regulatory laws . . . the action or proceeding is not stayed under the automatic stay.’”
         SEC v. Brennan, 230 F.3d 65, 71 (2d Cir. 2000) (quoting legislative history of the Bankruptcy Code).
         Thus, the commencement of this action against TSI LLC is not barred by the automatic stay. Respondent
         TSI Holdings has not filed for bankruptcy, and therefore no provisions of the Bankruptcy Code apply to
         it.
                 9
                    See McCall Aff. Ex. 2 at pp. 3-4 (“By this Motion, to preserve and maximize the value of their
         estates, the Debtors seek to reject the Rejected Leases and abandon any interest that the Debtors have in
         the underlying Premises, effective as of the Petition Date. The Debtors have determined that the Rejected
         Leases are not integral to the Debtors’ chapter 11 efforts, are not otherwise beneficial to the Debtors’
         estates, and present burdensome contingent liabilities. In addition, the Debtors seek to abandon, effective
         as of the Petition Date, any Personal Property that remains as of such date on the Premises, to the extent
         applicable.”).
                 10
                      See id. at pp. 26-32.


                                                             4

                                                         5 of 27
FILED: NEW YORK COUNTY CLERK 09/30/2020 10:04 AM                                                INDEX NO. 451969/2020
NYSCEF DOC. NO. 1      Case 20-12168-CSS        Doc 987-1      Filed 03/10/21     Page RECEIVED
                                                                                       14 of 80 NYSCEF: 09/30/2020




          II.    Jurisdiction and Venue
                 17.     The NYAG is authorized to bring this action under New York Executive

         Law § 63(12), which authorizes the NYAG to seek injunctive relief, restitution, disgorgement,

         civil penalties, and costs when any person or entity has engaged in repeated fraudulent or illegal

         acts or has otherwise demonstrated persistent fraud or illegality in conducting its business, New

         York General Business Law (“GBL”) § 349(b), which authorizes the NYAG to seek injunctive

         relief and restitution when any person or entity has engaged in deceptive acts or practices, and

         the New York Health Club Services Law (the “Health Club Law”), GBL § 630, which authorizes

         the NYAG to seek injunctive and other relief for violations of the law’s provisions.

                 18.     Venue is proper in New York county under CPLR §§ 503(a) and 506(a) because

         the NYAG’s principal office is located in this county, a substantial part of the transactions, acts,

         practices, and courses of conduct giving rise to the NYAG’s claims occurred within this county,

         and TSI conducted business in this county.

         III.    Facts
                 A.   Despite the Mandatory Closure of Its New York Clubs, TSI Charges
                 Members’ Dues in April
                 19.     In response to the COVID-19 pandemic, on March 16, 2020, New York Governor

          Andrew Cuomo issued an executive order requiring gyms and fitness centers to “cease operation

          effective at 8 pm on March 16, 2020 until further notice.” 11




                 11
                     See N.Y. Exec. Order No. 202.3 (Mar. 16, 2020), available at
          https://www.governor.ny.gov/news/no-2023-continuing-temporary-suspension-and-modification-laws-
          relating-disaster-emergency.


                                                           5

                                                       6 of 27
FILED: NEW YORK COUNTY CLERK 09/30/2020 10:04 AM                                                     INDEX NO. 451969/2020
NYSCEF DOC. NO. 1        Case 20-12168-CSS         Doc 987-1      Filed 03/10/21      Page RECEIVED
                                                                                           15 of 80 NYSCEF: 09/30/2020




                  20.       The vast majority of gyms in New York responded to the mandatory club closures

          by automatically freezing memberships at no cost to members until gyms reopen, and promptly

          communicating this fact to members. 12 TSI did neither.

                  21.       Instead, TSI posted an “Emergency Alert” on its website informing members that

          clubs were closed, but did not address how memberships would be handled going forward. The

          alert read in full as follows:

                                Emergency Alert! In adherence with State and Federal
                                guidelines concerning COVID-19, also known as Coronavirus,
                                we will be temporarily closing all of our NY, NJ and
                                Connecticut clubs starting 8PM on March 16th until further
                                guidance from the state government. We will miss all of our
                                valued members and whenever this passes we'll be back at our
                                clubs waiting for you. 13
                  22.       In the days following the club closures, members began to contact TSI by

          telephone, email, and via social media platforms to try to obtain more information. Members




                  12
                     See, e.g., Anytime Fitness, Regarding Memberships, https://www.anytimefitness.com/in-
         response-to-recent-public-health-concerns/ (“Anytime Fitness, LLC has recommended that the owners of
         all Anytime Fitness clubs in the United States and Canada that have temporarily closed as a result of the
         crisis freeze member accounts and cease billing members.”); Blink Fitness, FAQ: What Happens to My
         Membership If My Gym Is Closed?, https://www.blog.blinkfitness.com/blink-fitness-gym-updates (“You
         will not be billed during the time that your Blink gym is closed. Your membership will be put on freeze
         until we re-open. No action is needed on your part to start the freeze.”); Crunch, Covid-19 FAQ: Will I
         Be Paying for My Membership While It’s Closed?, https://info.crunch.com/covid-19_faqs (“All of our
         corporately owned gyms, as well as the vast majority of our independently owned and operated gyms,
         suspended billing as quickly as was administratively possible after their closure. As of April 1, all North
         American Crunch locations have suspended billing during the closure. It is possible that some members
         at some clubs were billed in error while we worked to freeze billing in our systems. As such, those
         members will receive an adjustment or credit applied to their membership.”); Equinox, Covid-19 Updates,
         https://www.equinox.com/covid19update?icmp=banner-covid (“Your membership will be put on freeze
         at no cost as of the day the club closed. No further action is required to freeze.”); Planet Fitness, Covid-
         19 FAQ How Do I Cancel or Freeze My Account if My Club Is Currently Closed?,
         https://www.planetfitness.com/coronavirus-faq (“We have proactively frozen all memberships on your
         behalf, and you will not be charged any fees during this time.”).
                  13
                       See TSI, https://www.newyorksportsclubs.com/page/nysc-club-health-updates.


                                                              6

                                                          7 of 27
FILED: NEW YORK COUNTY CLERK 09/30/2020 10:04 AM                                                      INDEX NO. 451969/2020
NYSCEF DOC. NO. 1        Case 20-12168-CSS         Doc 987-1      Filed 03/10/21       Page RECEIVED
                                                                                            16 of 80 NYSCEF: 09/30/2020




          were generally unable to reach anyone by telephone at any New York Sports Clubs, because they

          were closed, and because TSI had terminated the employment of a majority of its workforce. 14

                  23.       For example, consumer A.N. wanted to freeze their membership while TSI’s

          clubs were closed but was unable to reach anyone at TSI. 15 Consumer A.N. was an emergency

          room doctor at a major hospital in New York City, and they expressed their frustration to the

          NYAG: “I am a doctor fighting on the frontlines of COVID, and I do not have time or money to

          have it pilfered.” 16




                  14
                     See McCall Aff. Ex. 1 at p. 10 (“We have taken some immediate steps to reduce operating costs
          and to conserve cash. We informed all non-executive employees working at clubs which have been
          ordered to close that their employment with us was terminated with immediate effect.”). It is not clear
          how many, if any, of these employees have been rehired, but it would appear that TSI has sufficient funds
          to pay employees. On April 24, 2020, TSI received a $2.7 million small business loan under the federal
          Paycheck Protection Program. See McCall Aff. Ex. 24 at p. 33. On September 8, 2020, TSI awarded
          retention bonuses to its CEO and CFO in the amounts of $1.5 million and $750,000, respectively. See
          TSI, Form 8-K, Sept. 14, 2020, at p. 3, available at http://www.townsportsinternational.com/static-
          files/e2eec3e3-9bbf-4ff5-b951-3478392748ba.
                  15
                    According to a recent report, TSI experienced a massive data breach after failing to take the
         most basic information security precaution – password protection. For over a year TSI maintained an
         Internet database with 600,000 records of members and employees – including their names, addresses,
         phone numbers, email addresses, last four credit card digits, and credit card expiration dates – without so
         much as requiring a password to access the data. See Paul Bischoff, Gym Chain Town Sports Exposes
         600,000 Records of Members and Staff, Comparitech.com, Sept. 23, 2020, available at
         https://www.comparitech.com/blog/information-security/gym-chain-town-sports-exposes-personal-
         details-of-600000-members-staff-online-report/ (“In the wrong hands, cybercriminals could use the
         information stored in the database to scam and phish Town Sports customers and employees. Staff and
         gym members should be on the lookout for emails, text messages, and phone calls from fraudsters posing
         as Town Sports or a related company.”). TSI did not remove the database until September 22, 2020, one
         day after the author of the report informed TSI of the breach. See id. In light of TSI’s data breach, and to
         protect the privacy and information security of those consumers whose complaints the NYAG is filing in
         this public proceeding from potential cyber criminals, the NYAG will identify these consumers by their
         initials only, refer to the consumers with gender neutral pronouns, and will redact the consumers’ names,
         contact information, and any other personally identifiable information, from the consumer complaints and
         any documents the consumers submitted with their complaints. The NYAG will promptly provide
         unredacted versions of the consumer complaints to TSI and the Court upon request.
                  16
                       See McCall Aff. Ex. 3 (A.N. complaint dated March 30, 2020).


                                                              7

                                                           8 of 27
FILED: NEW YORK COUNTY CLERK 09/30/2020 10:04 AM                                                INDEX NO. 451969/2020
NYSCEF DOC. NO. 1       Case 20-12168-CSS          Doc 987-1       Filed 03/10/21   Page RECEIVED
                                                                                         17 of 80 NYSCEF: 09/30/2020




                 24.       Consumer J.M. was similarly unable to contact anyone at TSI:

                               Now with the COVID-19 pandemic, I wanted to proceed and
                               cancel my membership but I haven't been able to contact
                               anyone. I was charged on 04/01/2020 although all gyms have
                               been closed since 03/16/2020. No one from their company has
                               been responsive after sending multiple emails. I went on their
                               instagram to finally see hundreds of people complaining about
                               the same thing. We aren’t able to cancel our membership or
                               freeze any further charges. 17
                 25.       In response to numerous consumer complaints, the NYAG contacted TSI and

          demanded that it adopt a number of policies, including an automatic membership freeze,

          permitting electronic cancellations, and communicating policies clearly to members. The NYAG

          advised TSI that the Health Club Law authorizes gym members to cancel their membership

          under certain circumstances, including “after the services are no longer available or substantially

          available as provided in the contract because of the [gym’s] permanent discontinuance of

          operation or substantial change in operation.” 18

                 26.       In response to TSI’s assertion that its standard membership agreement 19 did not

          permit cancellation under the circumstances presented by the mandatory gym closures, the

          NYAG further advised TSI that the protections afforded to gym members under the Health Club

          Law cannot be waived, 20 and any contract that fails to comply with the law “shall be void and

          unenforceable as contrary to public policy.” 21




                 17
                      See McCall Aff. Ex. 4 (J.M. complaint dated April 1, 2020).
                 18
                      GBL § 624(3).
                 19
                   Many consumers attached a copy of their membership agreement to their complaints, including
          consumer K.M., whose membership agreement is included in exhibit 5 to the McCall Affirmation, and
          consumer A.H., whose membership agreement is included in exhibit 14 to the McCall Affirmation.
                 20
                      GBL § 627(1).
                 21
                      GBL § 627(2).


                                                               8

                                                           9 of 27
FILED: NEW YORK COUNTY CLERK 09/30/2020 10:04 AM                                                      INDEX NO. 451969/2020
NYSCEF DOC. NO. 1        Case 20-12168-CSS          Doc 987-1      Filed 03/10/21      Page RECEIVED
                                                                                            18 of 80 NYSCEF: 09/30/2020




                  27.        TSI refused to implement a membership freeze or to communicate any

          information about memberships.

                  28.        On March 31, 2020, TSI’s CEO sent an email to members “to address the

          concerns members have expressed regarding membership dues. I want to reassure you that, as

         previously promised, we will issue credits to your accounts and address all membership-related

         concerns once our gyms are operating.” 22 In the email, TSI offered to upgrade memberships for

         members who did not cancel or freeze their memberships, and stated that “[i]f you want to pass

         up this opportunity to be upgraded [i.e., cancel or freeze membership], please reach out to

          MemberHelp@tsiclubs.com where a Customer Service Representative will freeze your

          membership.” 23

                  29.        On or about April 1, 2020, without notice and despite the fact that all NYSC

          locations had been closed since March 16, 2020, TSI billed members their full April dues. 24

                  30.        In response to further inquiries from the NYAG, on April 8, 2020, TSI announced

         that it had “adjusted our policies to align with your needs and industry best practices,”

         implemented a membership freeze at no cost to members, and promised that “members will

         receive additional days of membership access equal to the number of days paid for while the

         clubs were closed in your area.” 25 TSI advised members that if they wanted to cancel their



                  22
                       See McCall Aff. Ex. 6 (March 31, 2020 email from TSI to members).
                  23
                       See id.
                  24
                     See id. Exs. 7 (B.P. complaint dated April 2, 2020), 8 (E.G. complaint dated April 1, 2020), 9
          (N.B. complaint dated April 2, 2020), 10 (T.B. complaint dated April 2, 2020), 11 (J.L. complaint dated
          April 1, 2020), 12 (C.B. complaint dated April 3, 2020), 13 (M.M. complaint dated April 2, 2020), 14
          (A.H. complaint dated April 3, 2020), 15 (N.T. complaint dated September 16, 2020), 4 (J.M. complaint
          dated September 2, 2020), 16 (A.B. complaint dated September 9, 2020).
                  25
                       See id. Ex. 17 (April 8, 2020 email from TSI to members).


                                                               9

                                                           10 of 27
FILED: NEW YORK COUNTY CLERK 09/30/2020 10:04 AM                                                       INDEX NO. 451969/2020
NYSCEF DOC. NO. 1        Case 20-12168-CSS           Doc 987-1        Filed 03/10/21     Page RECEIVED
                                                                                              19 of 80 NYSCEF: 09/30/2020




          membership, “please visit your club-specific website and click on ‘contact us’ to send your

          cancel request to your local club. You will receive an email confirmation of your cancel

          request.”

                  B.         TSI Fails to Honor Cancellation Rights and Refuses to Freeze Memberships
                  31.        Many members followed TSI’s instructions for cancelling or freezing their

          membership, but TSI ignored their requests.

                  32.        Consumer J.L. submitted a cancellation request by email to

          MemberHelp@tsiclubs.com on April 1, 2020 and never received a response. 26 The membership

          remained in force, and TSI charged J.L. membership dues of $44.95 on April 1, 2020 and

         September 1, 2020. 27

                  33.        Consumer J.M. submitted a cancellation request on their club-specific website on

         April 18, 2020, but never received anything more than an automated response acknowledging the

         submission.28 Like many other consumers, they continued to be charged.

                  34.        Consumer B.P. wrote the following:

                                 I’ve been trying to cancel my membership in NY Sports Club
                                 sending email on 3/14 and a certified letter to its Elmsford, NY
                                 office on 3/20(as required in the membership contract).

                  26
                       See id. Ex. 11 (J.L. complaint dated April 1, 2020).
                  27
                       See id. Ex. 11 (J.L. complaint dated April 1, 2020), Ex. 18 (J.L. complaint dated September 1,
         2020).
                  28
                     See id. Ex. 19 (J.M. complaint dated September 2, 2020). Consumer J.M. found out their
          membership had not been cancelled when TSI charged them monthly membership dues of $59.99 on
          September 1, 2020, despite their prior cancellation request and the fact that their home gym is closed.
          The consumer explained their frustration trying to cancel: “I would like to add that the membership (with
          corresponding monthly fee) is for NYSC Avenue A location only. The Avenue A location isn’t currently
          open for business and won’t be for the remainder of the year (per the NYSC website). They are charging
          for service at a closed location. There is also no way to contact anyone about my previous cancelation
          request since no one is at the closed Avenue A location and TSI forces you to cancel it through your
          membership location.”


                                                                 10

                                                            11 of 27
FILED: NEW YORK COUNTY CLERK 09/30/2020 10:04 AM                                                    INDEX NO. 451969/2020
NYSCEF DOC. NO. 1        Case 20-12168-CSS           Doc 987-1       Filed 03/10/21   Page RECEIVED
                                                                                           20 of 80 NYSCEF: 09/30/2020




                                 NYSC has again, charged my credit card for the monthly fee,
                                 although the club has been closed since late March. I would
                                 appreciate guidance on how to proceed as the credit card
                                 company says I must deal with the vendor when trying to
                                 cancel automatic monthly payments. 29
                  35.        TSI charges anywhere from $20 to $150 for monthly membership dues, and these

         amounts can make a difference for consumers struggling to make ends meet during the public

         health and economic crisis caused by COVID-19. As consumer E.G. wrote in a complaint to the

         NYAG:

                                 I have repeatedly tried to call and email NYSC to cancel my
                                 membership but have not been able to because the office is
                                 closed. They just charged me today for another month. I was
                                 laid off from my job yesterday and cannot afford to pay for a
                                 gym membership for a gym that is closed and won’t respond to
                                 my calls. Please help. 30
                  36.        Another consumer stated that “I have met substantial financial hardship due to the

         pandemic closures, I can no longer afford my membership.” 31

                  37.        The NYAG received a similar complaint from N.B., a Lucille Roberts member

         who was charged monthly dues of $34.99 on April 1 despite their attempts to cancel, and who

          noted that TSI “will wrongfully continue to charge me each month when I am out of work and

          don’t [sic] have the means to pay for such services that arent [sic] even available.” 32




                  29
                       See id. Ex. 7 (B.P. complaint dated April 2, 2020).
                  30
                       See id. Ex. 8 (E.G. complaint dated April 1, 2020).
                  31
                       See id. Ex. 20 (E.C. complaint dated April 3, 2020).
                  32
                    See id. Ex. 9 (N.B. complaint dated April 2, 2020). The consumer attached to the complaint an
          email to TSI in which the consumer wrote in part: “My account should be frozen during this pandemic,
          since you guys are closed but yet I am still being charged by your gym when it is closed and unavailable.
          THIS IS RIDICULOUS. I lost my job due to the corona virus I do not have the means to afford these type
          of charges, moreso for a gym that is not even OPEN.” Id.


                                                                11

                                                            12 of 27
FILED: NEW YORK COUNTY CLERK 09/30/2020 10:04 AM                                                    INDEX NO. 451969/2020
NYSCEF DOC. NO. 1       Case 20-12168-CSS           Doc 987-1       Filed 03/10/21     Page RECEIVED
                                                                                            21 of 80 NYSCEF: 09/30/2020




                 38.       Another consumer who was charged membership dues of $99.99 on April 1 noted

          that, while TSI purportedly lacked the resources to respond to emails and phone calls requesting

          cancellation, “apparently someone is there to take the money.” 33

                 39.       In those rare cases where members were able to reach someone at TSI’s corporate

         office, TSI provided different, and false, information. TSI told some members that the COVID-

          19 club closures did not permit members to cancel their membership. 34

                 40.       TSI told other members they could only cancel or freeze their memberships in

         person – which would be impossible, as the clubs were closed – or by sending a letter via

         certified or registered mail – which would require members to leave their homes, in violation of

         orders then in place requiring people to remain in their homes except for essential purposes.

         Consumer C.B. was outraged by this response:

                                I tried to cancel my membership on March 23, 2020 via a
                                message online and no one replied to me. I finally received a
                                reply from an email I sent to Daniel Smith, who told me they
                                only take cancellations in person, or by Certified Mail. They
                                said will pro-rate my cancellation 45 days from the post mark
                                on my letter.
                                Since the club is closed, Certified mail is my only option.
                                In this locked-down environment, the fact that they are making
                                members go out to the POST OFFICE to cancel memberships
                                is nothing short of outrageous.
                                They have also been closed since 3/17/20, and they did not
                                offer any kind of refund for not being able to use the services i
                                [sic] paid for. 35




                 33
                      See id. Ex. 10 (T.B. complaint dated April 2, 2020).
                 34
                      This is also the position TSI has taken in conversations with the NYAG.
                 35
                      See McCall Aff. Ex. 12 (C.B. complaint dated April 3, 2020).


                                                               12

                                                           13 of 27
FILED: NEW YORK COUNTY CLERK 09/30/2020 10:04 AM                                                       INDEX NO. 451969/2020
NYSCEF DOC. NO. 1        Case 20-12168-CSS          Doc 987-1       Filed 03/10/21      Page RECEIVED
                                                                                             22 of 80 NYSCEF: 09/30/2020




                  41.        In at least one instance, complying with TSI’s cancellation requirements would

          have required a consumer sick with COVID-19 to appear in person at a club, and potentially

          exposing others to the virus. Specifically, the NYAG received a complaint from consumer M.M.

         stating that they were “at home sick with the virus,” suggesting that was the reason they were

         unable to cancel their membership in person or by visiting a post office. 36 Consumer M.M. was

         charged $79.99 on April 1, 2020. 37

                  42.        TSI also told many members that cancellations were subject to 45-day advance

         notice requirements and subject to a $10 or $15 cancellation processing fee. 38

                  43.        Many of these representations were false and contrary to the requirements of New

         York law. New York’s Health Club Law prohibits contracts longer than 36 months and

         authorizes gym members to cancel their membership under certain circumstances, including

         “after the services are no longer available or substantially available as provided in the contract

         because of the [gym’s] permanent discontinuance of operation or substantial change in

         operation.” See GBL §§ 623(2), 624(3). The Health Club Law requires gym owners to provide

         monetary refunds – not credits – for such cancellations within 15 days. See GBL § 624(3) (“All

         moneys paid pursuant to such contract cancelled for the reasons contained in this subdivision

         shall be refunded within fifteen days of receipt of such notice of cancellation . . . .”) (emphasis




                  36
                       See id. Ex. 13 (M.M. complaint dated April 2, 2020).
                  37
                       See id.
                  38
                     See id. Exs. 14 (A.H. complaint dated April 3, 2020) (consumer was charged a $15 cancellation
          fee after submitting multiple cancellation requests by telephone, certified mail, regular mail, and email)),
          15 (N.T. complaint dated September 16, 2020) (consumer was charged a $15 cancellation fee after
          submitting multiple cancellation requests by certified mail and email)).


                                                               13

                                                           14 of 27
FILED: NEW YORK COUNTY CLERK 09/30/2020 10:04 AM                                               INDEX NO. 451969/2020
NYSCEF DOC. NO. 1        Case 20-12168-CSS          Doc 987-1       Filed 03/10/21   Page RECEIVED
                                                                                          23 of 80 NYSCEF: 09/30/2020




          added). The Health Club Law further prohibits misrepresentations about consumers’

          cancellation rights. See GBL § 626(8).

                  C.    TSI Charges Members’ Dues Without Notice on September 1,
                  Notwithstanding the Fact that Many New York Sports Clubs Remain Closed and
                  that Many Members Had Cancelled Their Membership
                  44.       On August 17, 2020, Governor Cuomo announced that gyms could reopen

          beginning as of August 24, 2020, subject to certain restrictions (such as 33% capacity

          limitations).39

                  45.       On or about September 1, 2020, without notice of any kind, TSI billed members

         their September membership dues. 40

                  46.       TSI billed many members their September membership dues despite the fact that

         their home New York Sports Club remains closed.

                  47.       For example, TSI charged consumer K.M. $64.99 on September 1, 2020, despite

          the fact that K.M.’s home gym on Manhattan’s Upper West Side had not yet opened. 41

                  48.       While TSI is permitting members to work out at any New York Sports Club that

          is open, in many instances doing so would require members to use public transportation, which

          many are not comfortable doing due to safety concerns, and many members cannot afford the

          cost and time associated with the increased travel to a different location.



                  39
                   See Press Release, Governor Cuomo Announces Gyms and Fitness Centers Can Reopen
         Starting August 24, Aug. 17, 2020, available at https://www.governor.ny.gov/news/governor-cuomo-
         announces-gyms-and-fitness-centers-can-reopen-starting-august-24#:~:text=at%20All%20Times-
         ,Governor%20Andrew%20M.,to%20open%20by%20September%202.
                  40
                    See McCall Aff. Exs. 19 (J.M. complaint dated September 2, 2020), 5 (K.M. complaint dated
         September 2, 2020), 16 (A.B. complaint dated September 9, 2020), 21 (N.W. complaint dated September
         1, 2020), 22 (A.G. complaint dated September 13, 2020).
                  41
                       See id. Ex. 5 (K.M. complaint dated September 2, 2020).


                                                               14

                                                           15 of 27
FILED: NEW YORK COUNTY CLERK 09/30/2020 10:04 AM                                                      INDEX NO. 451969/2020
NYSCEF DOC. NO. 1       Case 20-12168-CSS           Doc 987-1      Filed 03/10/21      Page RECEIVED
                                                                                            24 of 80 NYSCEF: 09/30/2020




                 49.        For example, consumer L.S. belonged to a Staten Island club that was

          permanently closed and was told to visit another club that was miles away and would have

          required travel over a toll bridge. 42 L.S. tried to cancel their membership repeatedly, but to no

          avail, as L.S. explained in their complaint to the NYAG:

                                I have emailed [a TSI employee] a number of times and receive
                                an automated response that the recipient’s mailbox is full and is
                                not able to accept messages.
                                I have also tried calling their customer service number but
                                there is no live person to speak to. The recording advises you
                                to go the local club and cancel in person or send a certified
                                letter to your local club requesting cancellation of membership.
                                At this time no gym is open and my location is permanently
                                closed. 43
                 50.        Consumer A.B. expressed similar concerns to the NYAG:

                                I canceled my New York Sports Club membership in April,
                                after Inwas [sic] charged for April, but the gym was closed. I
                                was charged again on September 1, when gyms reopened even
                                though I had a) canceled and b) the gym that charged me is still
                                closed so I could not use it if I wanted to. It is on 36th and
                                Madison in Manhattan, and I live in south Brooklyn and will
                                not be going back to work near it for at least a year. Also I do
                                not feel comfortable going to the gym right now. 44
                 51.        Moreover, TSI ceased paying rent on clubs after they were closed, 45 and, as noted

          above, TSI LCC recently filed a motion in bankruptcy court to reject a number of leases,

          including many New York Sports Clubs in New York, 46so for many members it is possible their

          home club may never reopen.



                 42
                      See id. Ex. 23 (L.S. complaint dated August 31, 2020).
                 43
                      See id. Ex. 23 (L.S. complaint dated August 31, 2020).
                 44
                      See id. Ex. 16 (A.B. complaint dated September 9, 2020).
                 45
                    See id. Ex. 24 at p. 12 (“The Company has also ceased paying rent at its club locations that are
         subject to mandatory closure due to COVID-19.”).
                 46
                      See id. Ex. 2.


                                                              15

                                                          16 of 27
FILED: NEW YORK COUNTY CLERK 09/30/2020 10:04 AM                                                INDEX NO. 451969/2020
NYSCEF DOC. NO. 1       Case 20-12168-CSS          Doc 987-1       Filed 03/10/21   Page RECEIVED
                                                                                         25 of 80 NYSCEF: 09/30/2020




                 52.       Consumers who are no longer able to use the club they contracted to use – i.e.,

          their “home club” – are permitted to cancel their memberships under the Health Club Law

          because the temporary or permanent closure of the consumers’ primary club constitutes a

          “substantial change in operation” under the Health Club Law. 47

                 53.       TSI billed many members for their September membership dues despite the fact

         that the members had previously cancelled their memberships – some multiple times.

                 54.       Consumer N.W. submitted two cancellation requests on TSI’s website in April

         2020, sent a letter via certified mail in May 2020, and was nonetheless charged $64.99 on

         September 1, 2020. 48

                 55.       Consumer A.G. submitted a cancellation request on April 6, 2020, received an

         email from TSI on April 15, 2020 stating that “[y]our cancellation request has been processed as

         requested. You will not be billed any further and there is no cancellation fee.” 49 Sure enough,

         TSI charged A.G. $69.99 on September 7, 2020.

                 56.       Similarly, consumer N.T. submitted a cancellation request and on April 29, 2020

         received an email from TSI stating that “[y]our cancellation request has been processed as

         requested. You will not be billed any further and there is no cancellation fee.” 50

         Notwithstanding this promise, TSI subsequently charged N.T. dues and fees, including $83.12

         for September dues.




                 47
                      GBL § 624(3).
                 48
                      See McCall Aff. Ex. 21 (N.W. complaint dated September 1, 2020).
                 49
                      See id. Ex. 22 (A.G. complaint dated September 13, 2020).
                 50
                      See id. Ex. 15 (N.T. complaint dated September 16, 2020).


                                                              16

                                                          17 of 27
FILED: NEW YORK COUNTY CLERK 09/30/2020 10:04 AM                                                      INDEX NO. 451969/2020
NYSCEF DOC. NO. 1        Case 20-12168-CSS          Doc 987-1       Filed 03/10/21      Page RECEIVED
                                                                                             26 of 80 NYSCEF: 09/30/2020




                  57.        Consumer D.A. submitted cancellation requests to TSI by email and mail in May

          and August of 2020. 51 TSI ignored these requests, and on September 1, 2020 billed D.A.

          membership dues. On September 4, 2020, D.A. visited their club in person to cancel, and

          informed the TSI employee that they had already submitted multiple requests. According to

          D.A., “The club manager admitted that he had a pile of mail that he had not gotten to and agreed

          to put a note in the system indicating that I requested a cancelation via mail. He told me that HQ

          would see that note cancel my membership, without the 45 day notice pre-requisite, and refund

          me the September dues.” As of September 21, 2020, D.A. had not received any refund.

                  58.        Moreover, as D.A. makes clear in their complaint, TSI’s failure to honor D.A.’s

          repeated cancellation requests has consequences beyond inconvenience:

                                 This process has been extremely frustrating, and while I have
                                 blocked transactions from this company with my credit card. I
                                 am afraid I will be building up a balance with TSI that will end
                                 up with a collection agency. I have been extremely patient and
                                 have tried multiple times to resolve this issue, but it feels like
                                 I'm getting the run around. 52
                  59.        Like D.A., numerous consumers have expressed concerns that their credit ratings

         will be adversely affected by TSI’s practice of ignoring repeated cancellation requests. 53

                  60.        In some instances, TSI has told members that a 45-day advance notice

          requirement applies to cancellations, but that is not the law. Section 624(3) of the Health Club

          Law requires gyms to provide monetary refunds to members who cancel their membership for


                  51
                       See id. Ex. 25 (D.A. complaint dated September 13, 2020).
                  52
                       See id.
                  53
                      See id. Exs. 26 (C.W. complaint dated September 24, 2020) (“Due to several attempts to
          contact [TSI], I disputed my September charge on my credit card and blocked future payments. Will this
          result in them taking me to collections??”), 27 (B.W.S. complaint dated September 18, 2020) (“I fear
          being sent to collections and having my credit rating suffer as a result of their shady business practices,
          and I am unsure of any way to proceed other than going to the NY state AG’s office here.”).


                                                               17

                                                           18 of 27
FILED: NEW YORK COUNTY CLERK 09/30/2020 10:04 AM                                                   INDEX NO. 451969/2020
NYSCEF DOC. NO. 1        Case 20-12168-CSS          Doc 987-1         Filed 03/10/21   Page RECEIVED
                                                                                            27 of 80 NYSCEF: 09/30/2020




          one of the enumerated reasons (such as when gyms are no longer providing the services

          contracted for), 54 which is inconsistent with a 45-day notice requirement. And Section 623(2) of

          the Health Club Law prohibits membership agreements longer than 36 months. Thus, regardless

          of what TSI’s standard membership agreement may state, 55 the Health Club Law does not permit

          TSI to impose a 45-day advance notice requirement when consumers exercise their statutory

          right to cancel.

                  61.        TSI has refused to refund member dues for the time period from March 16, 2020

          to April 8, when members were charged membership dues despite the fact that all New York

          Sports Clubs were closed, and despite the fact that the Health Club Law requires gyms to issue

          monetary refunds, not credits. 56

                  62.        And contrary to the promise made on April 8, 2020, TSI does not appear to have

          given any member credits for this time period. In a member letter recently posted on TSI’s

          website, TSI states that “[b]ased on our deep desire for a fresh start and to guarantee that all of

          our members feel that we appreciate their business, all members will be receiving 45 days of

          credit towards membership dues and/or ancillary services.” 57

                  63.        However, TSI had not issued credits when it billed consumers on September 1,

         and it is not clear if these credits have actually been issued since that date.




                  54
                       GBL § 624(3).
                  55
                     As noted above, the provisions of the Health Club Law cannot be waived, and any contract that
          fails to comply with the law “shall be void and unenforceable as contrary to public policy.”
          GBL §§ 627(1), (2).
                  56
                       See GBL § 624(3).
                  57
                       See McCall Aff. Ex. 28 (member letter).


                                                                 18

                                                           19 of 27
FILED: NEW YORK COUNTY CLERK 09/30/2020 10:04 AM                                                   INDEX NO. 451969/2020
NYSCEF DOC. NO. 1        Case 20-12168-CSS         Doc 987-1      Filed 03/10/21    Page RECEIVED
                                                                                         28 of 80 NYSCEF: 09/30/2020




                  D.        TSI’s $250,000 Bond
                  64.       Section 622-a of the Health Club Law requires gyms to post a bond, letter of

          credit, or certificate of deposit

                                payable in favor of the people of the state of New York for the
                                benefit of any [member] injured in the event that the [gym]
                                goes out of business prior to the expiration of the [member’s]
                                contract for services, or otherwise fails to provide a refund to
                                the [member] after cancellation of the [member’s] contract for
                                services as provided for in section six hundred twenty-four of
                                this article. 58
                  65.       TSI has complied with this provision of the Health Club Law by purchasing a

         bond in the amount of $250,000 from the Guaranty Company of North America USA. 59

                  66.       Given TSI’s closure of certain New York clubs and its failure to provide refunds

          after cancellation of members’ contracts as provided in section 624 of the Health Club Law, the

          bond should be released to the NYAG.




                  58
                       GBL § 622-a(4).
                  59
                       See McCall Aff. Ex. 29.


                                                             19

                                                         20 of 27
FILED: NEW YORK COUNTY CLERK 09/30/2020 10:04 AM                                             INDEX NO. 451969/2020
NYSCEF DOC. NO. 1      Case 20-12168-CSS       Doc 987-1      Filed 03/10/21      Page RECEIVED
                                                                                       29 of 80 NYSCEF: 09/30/2020




                                                       Claims
          I.     New York Executive Law § 63(12) (Fraud)
                 67.     The NYAG repeats and realleges paragraphs 1-66 as if fully set forth herein.

                 68.     New York Executive Law § 63(12) authorizes the NYAG to bring an action or

         proceeding for injunctive and other relief when any individual or business engages in repeated or

         persistent fraudulent conduct.

                 69.     Executive Law § 63(12) broadly defines fraud to include “any device, scheme or

         artifice to defraud and any deception, misrepresentation, concealment, suppression, false

         pretense, false promise or unconscionable contractual provisions.”

                 70.     As described in detail above, TSI has repeatedly engaged in fraudulent conduct in

          violation of Executive Law § 63(12) by:

                                    a) charging consumers membership dues for services not being
                                       offered;
                                    b) failing to issue time credits as promised;
                                    c) imposing unlawful fees and advance notice requirements on
                                       cancellation requests;
                                    d) misleading consumers about their rights to cancel their
                                       memberships; and
                                    e) refusing to honor cancellation requests.




                                                         20

                                                     21 of 27
FILED: NEW YORK COUNTY CLERK 09/30/2020 10:04 AM                                                 INDEX NO. 451969/2020
NYSCEF DOC. NO. 1      Case 20-12168-CSS           Doc 987-1      Filed 03/10/21    Page RECEIVED
                                                                                         30 of 80 NYSCEF: 09/30/2020




          II.    New York Executive Law § 63(12) (Illegality – Health Club Law (GBL Article 30))
                 71.       The NYAG repeats and realleges paragraphs 1-70 as if fully set forth herein.

                 72.       New York Executive Law § 63(12) authorizes the NYAG to bring an action or

          proceeding for injunctive and other relief when any individual or business engages in repeated or

          persistent illegal conduct.

                 73.       The New York Health Club Services Law prohibits membership contracts of

          more than 36 months, authorizes gym members to cancel their membership under certain

          circumstances, including “after the services are no longer available or substantially available as

          provided in the contract because of the [gym’s] permanent discontinuance of operation or

          substantial change in operation,” and requires gym owners to provide refunds within 15 days for

          such cancellations. GBL §§ 623(2), 624(3).

                 74.       The law further provides that it is “an unfair and deceptive trade practice and

          unlawful” for a gym to, inter alia, “[m]isrepresent in any manner . . . the [member’s] right to

         cancel” his or her membership under the law. 60

                 75.       As described in detail above, TSI has repeatedly violated the Health Club

          Services Law by:

                                        a) charging consumers membership dues for services not being
                                           offered;
                                        b) failing to issue time credits as promised;
                                        c) imposing unlawful fees and advance notice requirements on
                                           cancellation requests;
                                        d) misleading consumers about their rights to cancel their
                                           memberships;


                 60
                      GBL § 626(8).


                                                             21

                                                         22 of 27
FILED: NEW YORK COUNTY CLERK 09/30/2020 10:04 AM                                             INDEX NO. 451969/2020
NYSCEF DOC. NO. 1     Case 20-12168-CSS       Doc 987-1      Filed 03/10/21    Page RECEIVED
                                                                                    31 of 80 NYSCEF: 09/30/2020




                                   e) refusing to honor cancellation requests; and
                                   f) refusing to issue refunds for cancellations within 15 days.
                76.     By its actions in violation of the Health Club Services Law, TSI has engaged in

         repeated and persistent illegality in violation of New York Executive Law § 63(12).




                                                        22

                                                    23 of 27
FILED: NEW YORK COUNTY CLERK 09/30/2020 10:04 AM                                                INDEX NO. 451969/2020
NYSCEF DOC. NO. 1      Case 20-12168-CSS           Doc 987-1      Filed 03/10/21      Page RECEIVED
                                                                                           32 of 80 NYSCEF: 09/30/2020




          III.   New York Executive Law § 63(12) (Illegality – GBL § 349)
                 77.     The NYAG repeats and realleges paragraphs 1-76 as if fully set forth herein.

                 78.     New York Executive Law § 63(12) authorizes the NYAG to bring an action or

          proceeding for injunctive and other relief when any individual or business engages in repeated or

          persistent illegal conduct.

                 79.     New York General Business Law § 349 prohibits “[d]eceptive acts or practices in

         the conduct of any business, trade or commerce or in the furnishing of any service” and aiding

         and abetting such acts or practices.

                 80.     As described in detail above, TSI has repeatedly violated GBL § 349 by:

                                        a) charging consumers membership dues for services not being
                                           offered;
                                        b) failing to issue time credits as promised;
                                        c) imposing unlawful fees and advance notice requirements on
                                           cancellation requests;
                                        d) misleading consumers about their rights to cancel their
                                           memberships; and
                                        e) refusing to honor cancellation requests.
                 81.     By its actions in violation of GBL § 349, TSI has engaged in repeated and

          persistent illegality in violation of New York Executive Law § 63(12).




                                                             23

                                                         24 of 27
FILED: NEW YORK COUNTY CLERK 09/30/2020 10:04 AM                                         INDEX NO. 451969/2020
NYSCEF DOC. NO. 1     Case 20-12168-CSS     Doc 987-1      Filed 03/10/21   Page RECEIVED
                                                                                 33 of 80 NYSCEF: 09/30/2020




                                               Prayer for Relief

                WHEREFORE, the NYAG respectfully requests that the Court enter an order and

          judgment:

                                 a) enjoining TSI from violating New York law, including, but not
                                    limited to, charging consumers dues for clubs that have not
                                    reopened, failing to provide credits for the period from March 16
                                    through April 8, 2020 and failing to honor consumers’ statutory
                                    rights to cancel their contracts;
                                 b) granting restitution for New York consumers and disgorgement of
                                    all ill-gotten gains;
                                 c) imposing civil money penalties on TSI of $5,000 for each violation
                                    of GBL § 349, as authorized by GBL § 350-d;
                                 d) imposing civil money penalties on TSI of $2,500 for each violation
                                    of the Health Club Law, as authorized by GBL § 629(1).
                                 e) awarding monetary damages or other monetary relief;
                                 f) ordering TSI to pay costs pursuant to CPLR § 8303(a)(6);




                                                      24

                                                  25 of 27
FILED: NEW YORK COUNTY CLERK 09/30/2020 10:04 AM                                      INDEX NO. 451969/2020
NYSCEF DOC. NO. 1   Case 20-12168-CSS    Doc 987-1     Filed 03/10/21    Page RECEIVED
                                                                              34 of 80 NYSCEF: 09/30/2020




                              g) transferring the $250,000 bond TSI posted pursuant to GBL 622-a
                                 to the NYAG; and
                              h) awarding such other relief as the Court deems just and proper.
          Dated: New York, New York
                 September 30, 2020
                                               LETITIA JAMES
                                               Attorney General of the State of New York




                                               By:______________________________________
                                               Jane M. Azia, Bureau Chief
                                               Laura Levine, Deputy Bureau Chief
                                               Christopher L. McCall, Assistant Attorney General
                                               Office of the New York Attorney General
                                               Bureau of Consumer Frauds and Protection
                                               28 Liberty Street, 20th Floor
                                               New York, New York 10005
                                               (212) 416-8303
                                               christopher.mccall@ag.ny.gov

                                               Attorneys for Petitioner
                                               People of the State of New York, by Letitia James,
                                               Attorney General of the State of New York




                                                  25

                                               26 of 27
FILED: NEW YORK COUNTY CLERK 09/30/2020 10:04 AM                                                                                                                                      INDEX NO. 451969/2020
NYSCEF DOC. NO. 1              Case 20-12168-CSS                                       Doc 987-1                     Filed 03/10/21                          Page RECEIVED
                                                                                                                                                                  35 of 80 NYSCEF: 09/30/2020



                                                                                              VERIFICATION



           STATE             OF      NEW YORK                             )

                                                                          ):ss.:

           COUNTY                   OF      NEW YORK                      )




                            Christopher              L.     McCall,            being      duly      sworn,           deposes              and     says:



                            I am an Assistant                    Attomey             General         in the          Office          of    Letitia        James,       Attorney           General          of


           the    State        of New             York,       assigned           to the       Bureau         of      Consumer                Frauds          and    Protection.            I am duly


           authorized               to make          this      verification.



                            I have         read     the      foregoing             Petition        and     know         the     contents              thereof,        which       are    to my


           knowledge                true,      except         as to matters              therein         stated        to be alleged                  upon       information            and      belief,        and


           as to those              matters,         I believe           them        to be true.            The       grounds             for     my beliefs           as to all        matters        stated


           upon        information                and       belief     are      investigatory              materials            contained               in the      files     of the      Bureau           of


           Consumer                 Frauds         and      Protection             in the     Office         of    Letitia       James,              Attorney         General           of the     State        of


           New         York.



                            The      reason         this     verification              is not      made       by      Petitioner                is because         Petitioner           is a body



           politic,         and      the     Attorney           General            of the       State      of New             York        is the       Petitioner's            duly     authorized


           representative.




                                                                                                         Chrittopf            er L.       McCal
                                                                                                        Assistant             Attorney               General
           Sw         rn to before             me this



           30th       day      of    September,               2020




                                                                                               4enamesInOues
                                                                                         commission Empires Fetmany



                                                                                                   27 of 27
 Case 20-12168-CSS   Doc 987-1   Filed 03/10/21   Page 36 of 80




EXHIBIT B
                             Case 20-12168-CSS                                     Doc 987-1                     Filed 03/10/21                           Page 37 of 80



  ANDREW NADLER

         oÊ
  o"R^E°CT              (        Ú°Ï77-2233                                                                                                                   GORDON&REES
                                                                                                                                                              SCULLY          MANSUKHANI
                                                                                                                                                              YOUR       50 STATE       PARTNER

                                                                                                                                                                    ATTORNEYSAT LAW
                                                                                                                                                            500 MAMARONECKAVENUE, SUITE 503
                                                                                                                                                                   HARRISON, NY 10528
                                                                                                                                                                     WWW.GRSM.COM




                                                                                        October              1, 2020


By      U.S.         MAIL          AND        NYSCEF


Jane       M.        Azia,         Bureau           Chief
Laura        Levine,               Deputy           Bureau           Chief
Christopher                  L.     McCall,           Assistant            Attorney                General
Office          of    the         New        York      Attorney              General
Bureau           of     Consumer                 Frauds            and    Protection
                                          20th
28     Liberty           Street,                    FloOr
New        York,            New          York       10005

(212)       416-8308


                 Re:                                PEOPLE               OF THE              STATE            OF NEW            YORK,                by    LETITIA           JAMES,

                                                    Attorney             General        of         the   State    of New         York           v.    TOWN           SPORTS
                                                    INTERNATIONAL                                  HOLDINGS,              INC.           and     TOWN             SPORTS
                                                    INTERNATIONAL,                                  LLC d/b/a          NEW          YORK              SPORTS             CLUB        AND
                                                    LUCILLE    ROBERTS
                 Index            No.:              451969/2020


To     Who           It May          Concern:


                Please             be    advised            that     Town          Sports           International,             LLC        d/b/a        New        York      Sports      Club      and
Lucille          Roberts             filed       a voluntary              petition           for     bankruptcy           in the         United           State    Bankruptcy           Court      for
the     District             of    Delaware             on         September            14,         2020.        Please       see    the        attached          Notice      of     Bankruptcy
and       a copy            of     the    Chapter            11 petition             filed         by Town           Sports      International,                   LLC.      Please      note      that
this      matter         is automatically                     stayed         pursuant               to section        362(a)        of    the        Bankruptcy            Code.


                                                                                                     Best     regards,


                                                                                                     GORDON               & REES               LLP




                                                                                                     Andrew          Nadler


AN:

Enclosures
                    Case 20-12168-CSS                  Doc 987-1   Filed 03/10/21   Page 38 of 80


October        1, 2020
Page      2




CC VIA         NYSCEF:


              New     York    County     Supreme      Court
              60   Centre     Street
              New     York,    New     York   10007




                                                               2
                                                                                                                                                                                                             INDEX         NO.        4 51969/2        02 0
[FILED   :   NEW              YORK                   COUNTY                  CLERK                   10        /01/2020                           02      : 00         PM)
                                  39
                                            Case 20-12168-CSS                                       Doc 987-1                          Filed 03/10/21                        PageRECEIVED
                                                                                                                                                                                  39 of 80                         NYSCEF:                10/01/2020
NYSCEF   DOC.         NO.




                SUPREME                      COURT              OF THE             STATE                OF NEW                   YORK
                COUNTY                     OF NEW               YORK
                  -         ---         ---------------------------------X
                  PEOPLE                  OF THE               STATE           OF NEW                   YORK,               by                         Index         No.:        451969
                  LETITIA                  JAMES,              Attorney            General              of    the      State          of New

                  York,
                                                                                                                                                              NOTICE               OF BANKRUPTCY
                                                                    Plaintiff,


                                       -against-



                 TOWN                   SPORTS              INTERNATIONAL                                    HOLDINGS,
                  INC.        and         TOWN              SPORTS     INTERNATIONAL,      LLC
                 d/b/a           NEW           YORK             SPORTS   CLUB   AND LUCILLE
                  ROBERTS,


                                                                    Respondents.
                  ----------------------¬--------------------X




                                  PLEASE                    TAKE              NOTICE                         that       on            September                  14,        2020,                 TOWN               SPORTS

                                                                                                                                                                                       "Debtors")'
                INTERNATIONAL,                                   LLC,         and         their         debtor          affiliates             (collectively,               the                                    each       filed


                                                                                                                                                                                              "
                voluntary                petitions          under       chapter           1I      of title           11 of the          United         States       Code          (the            Bankruptcy               Code")


                in the       United            States          Bankruptcy             Court          for       the     District            of Delaware              (the     "Bankruptcy                      Court").           The


                Debtors'
                                        bankruptcy              cases        are   being          jointly            administered                 under       Case         No.     20-12168-CSS                       pursuant


                to Rule            1015(b)             of the      Federal          Rules          of        Bankruptcy                Procedure.               A    copy         of     the       chapter         11 petition


                filed       by     TOWN                SPORTS             INTERNATIONAL,                                     LLC           is attached          hereto        as Exhibit                 "A".


                                  PLEASE                TAKE            FURTHER                    NOTICE                   that       pursuant          to    section           362(a)            of   the       Bankruptcy


                Code,         the         filing       of   a voluntary               petition               operates            as an         automatic            stay     of        "the        com-cment                         or



                continuation,                      including        issuance              or    employment                       of    process,        of     a judicial,              administrative,                    or other


                action            or     proceeding               against           the        debtor           that        was        or      could        have       been            commenced                   before        the


                commencement                          of the       case       under        [the         Bankruptcy                    Code],       or to recover                 a claim            against         the     debtor




                                  For a camp!ete               list of debtor         affiliates,            please     see Schedule             I of the annexed             chapter             I 1 petition.




                                                                                                                        1    of        2
                                                                                                                                                                                               INDEX            NO.          451969/2020
IFILED   :   NEW             YORK                   COUNTY                      CLERK               10      /01/2020                         02      : 00         PM|
NYSCEF   DOC.          NO.    39
                                        Case 20-12168-CSS                                          Doc 987-1                     Filed 03/10/21                        Page RECEIVED
                                                                                                                                                                             40 of 80                   NYSCEF           :        10/01/2020




                                                                                                                                                                          Code]"
                that     arose         before          the        commencement                     of    the      case        under      [the     Bankruptcy                             and    of               act     to
                                                                                                                                                                                                       "any


                obtain       possession                 of property                of the     estate        or of property                 from      the    estate        or to exercise             control         over

                                                    estate."
                property          of     the                          11 U.S.C.             §§     362(a)(1)             and         362(a)(3).


                             PLEASE                    TAKE               FURTHER                NOTICE                 that     continuation              of    the     above-referenced                 action             is



                automatically                  stayed             under     the     Bankruptcy                 Code.           The      Debtors       reserve          their     right     to bring      an action


                in     the   Bankruptcy                      Court          for     any      violation             of     the         automatic                    under         section                        of     the
                                                                                                                                                       stay                                    362(a)


                Bankruptcy               Code           related,           among           other        things,         to the        continuation              of the     above-referenced                    action.


             Dated:          Harrison,                New           York
                             October                 1, 2020

                                                                                                                                                  Respectfully           Submitted,


                                                                                                                                                  GORDON               REES      SCULLY
                                                                                                                                                  MANSUKHANI,                    LLP




                                                                                                                                                  Andrew        Nadler,        Esq.
                                                                                                                                                  GORDON,              REES,     SCULLY,
                                                                                                                                                  MANSUKHANI,                   LLP
                                                                                                                                                  500 Mamaroneck              Avenue, Ste.503
                                                                                                                                                  Harrison,   New          York 10604
                                                                                                                                                  (914)777-2233

             TO:             Jane        M.         Azia,          Bureau          Chief
                             Laura         Levine,                 Deputy          Bureau          Chief
                             Christopher                     L.    McCall,           Assistant            Attorney              General
                             Office            of     the      New         York       Attorney             General
                             Bureau             of     Consumer                   Frauds      and        Protection
                                                                          20*
                             28    Liberty              Street,                    Floor
                             New          York,          New          York          10005

                             (212)        416-8308




                                                                                                                   2     of      2
FILED: NEW YORK COUNTY CLERK 10/01/2020 02:00 PM                              INDEX NO. 451969/2020
NYSCEF DOC. NO. 40 Case 20-12168-CSS   Doc 987-1   Filed 03/10/21   Page RECEIVED
                                                                         41 of 80 NYSCEF: 10/01/2020




                           EXHIBIT A
FILED: NEW YORK COUNTY CLERK 10/01/2020 02:00 PM                                                                                    INDEX NO. 451969/2020
NYSCEF DOC. NO. 40 Case 20-12168-CSS
                     Case 20-12168-CSSDocDoc
                                          987-1  Filed09/14/20
                                             1 Filed   03/10/21 Page
                                                                 Page1RECEIVED
                                                                      42  of 80 NYSCEF: 10/01/2020
                                                                       of 20



 Fill in this information to identify your case:


 United States Bankruptcy Court for the:

 DISTRICT OF DELAWARE

 Case number (if known)                                                        Chapter       11
                                                                                                                                 Check if this an
                                                                                                                                 amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


 1.   Debtor's name                Town Sports International, LLC

 2.   All other names debtor
      used in the last 8 years
      Include any assumed
      names, trade names and
      doing business as names

 3.   Debtor's federal
      Employer Identification      XX-XXXXXXX
      Number (EIN)


 4.   Debtor's address             Principal place of business                                       Mailing address, if different from principal place of
                                                                                                     business

                                   399 Executive Blvd.,
                                   Elmsford, NY 10523
                                   Number, Street, City, State & ZIP Code                            P.O. Box, Number, Street, City, State & ZIP Code

                                   Westchester                                                       Location of principal assets, if different from principal
                                   County                                                            place of business

                                                                                                     Number, Street, City, State & ZIP Code


 5.   Debtor's website (URL)       www.townsportsinternational.com


 6.   Type of debtor                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                           Partnership (excluding LLP)
                                           Other. Specify:




      3.   267368
FILED: NEW YORK COUNTY CLERK 10/01/2020 02:00 PM                                                                                          INDEX NO. 451969/2020
NYSCEF DOC. NO. 40 Case 20-12168-CSS
                     Case 20-12168-CSSDocDoc
                                          987-1  Filed09/14/20
                                             1 Filed   03/10/21 Page
                                                                 Page2RECEIVED
                                                                      43  of 80 NYSCEF: 10/01/2020
                                                                       of 20
 Debtor    Town Sports International, LLC                                                                Case number (if known)
           Name


 7.   Describe debtor's business        A. Check one:
                                               Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                               Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                               Railroad (as defined in 11 U.S.C. § 101(44))
                                               Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                               Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                               Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                               None of the above

                                        B. Check all that apply
                                               Tax-exempt entity (as described in 26 U.S.C. §501)
                                               Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                               Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                7139

 8.   Under which chapter of the        Check one:
      Bankruptcy Code is the
                                               Chapter 7
      debtor filing?
                                               Chapter 9

      A debtor who is a “small                 Chapter 11. Check all that apply:
      business debtor” must check                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
      the first sub-box. A debtor as
                                                                   noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
      defined in § 1182(1) who                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
      elects to proceed under                                      operations, cash-flow statement, and federal income tax return or if any of these documents do not
      subchapter V of chapter 11
                                                                   exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      (whether or not the debtor is
      a “small business debtor”)                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
      must check the second                                        debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
      sub-box.                                                     proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                   balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                   any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                   A plan is being filed with this petition.
                                                                   Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                   accordance with 11 U.S.C. § 1126(b).
                                                                   The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                   Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                   Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                   (Official Form 201A) with this form.
                                                                   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                               Chapter 12

 9.   Were prior bankruptcy                 No.
      cases filed by or against
      the debtor within the last 8
      years?                            Yes.
      If more than 2 cases, attach a
      separate list.                               District                                 When                                  Case number
                                                   District                                 When                                  Case number

 10. Are any bankruptcy cases               No
     pending or being filed by a
     business partner or an                 Yes.
     affiliate of the debtor?
      List all cases. If more than 1,
      attach a separate list                       Debtor     See Schedule 1                                                  Relationship
                                                   District                                 When                              Case number, if known



  Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
      2.   267368
FILED: NEW YORK COUNTY CLERK 10/01/2020 02:00 PM                                                                                   INDEX NO. 451969/2020
NYSCEF DOC. NO. 40 Case 20-12168-CSS
                     Case 20-12168-CSSDocDoc
                                          987-1  Filed09/14/20
                                             1 Filed   03/10/21 Page
                                                                 Page3RECEIVED
                                                                      44  of 80 NYSCEF: 10/01/2020
                                                                       of 20
 Debtor   Town Sports International, LLC                                                          Case number (if known)
          Name




 11. Why is the case filed in    Check all that apply:
     this district?
                                       Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                       A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 12. Does the debtor own or          No
     have possession of any
     real property or personal       Yes.     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
     property that needs
     immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                  It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                What is the hazard?
                                                  It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for
                                                example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                  Other
                                              Where is the property?
                                                                                Number, Street, City, State & ZIP Code
                                              Is the property insured?
                                                  No
                                                  Yes.    Insurance agency
                                                          Contact name
                                                          Phone


          Statistical and administrative information (on a consolidated basis)

 13. Debtor's estimation of      .        Check one:
     available funds
                                              Funds will be available for distribution to unsecured creditors.
                                              After any administrative expenses are paid, no funds will be available to unsecured creditors.

 14. Estimated number of             1-49                                            1,000-5,000                                 25,001-50,000
     creditors
                                     50-99                                           5001-10,000                                 50,001-100,000
                                     100-199                                         10,001-25,000                               More than 100,000
                                     200-999

 15. Estimated Assets                $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

 16. Estimated liabilities           $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                      $50,001 - $100,000                             $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion




  Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 3
     2.   267368
FILED: NEW YORK COUNTY CLERK 10/01/2020 02:00 PM                                                                                   INDEX NO. 451969/2020
NYSCEF DOC. NO. 40 Case 20-12168-CSS
                     Case 20-12168-CSSDocDoc
                                          987-1  Filed09/14/20
                                             1 Filed   03/10/21 Page
                                                                 Page4RECEIVED
                                                                      45  of 80 NYSCEF: 10/01/2020
                                                                       of 20
 Debtor   Town Sports International, LLC                                                            Case number (if known)
          Name




          Request for Relief, Declaration, and Signatures

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
            imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 17. Declaration and signature
     of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
     representative of debtor
                                  I have been authorized to file this petition on behalf of the debtor.

                                  I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                  I declare under penalty of perjury that the foregoing is true and correct.

                                  Executed on       09/14/2020
                                                   MM / DD / YYYY


                              X      /s/ Patrick Walsh                                                         Patrick Walsh
                                  Signature of authorized representative of debtor                         Printed name

                                  Title    Chief Executive Officer




 18. Signature of attorney    X   /s/ Robert S. Brady                                                       Date 09/14/2020
                                  Signature of attorney for debtor                                               MM / DD / YYYY

                                  Robert S. Brady
                                  Printed name

                                  Young Conaway Stargatt & Taylor, LLP
                                  Firm name

                                  1000 North King Street
                                  Wilmington, DE 19801
                                  Number, Street, City, State & ZIP Code


                                  Contact phone     302-571-6600                  Email address      rbrady@ycst.com

                                  2847 (DE)
                                  Bar number and State




  Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
     2.   267368
FILED: NEW YORK COUNTY CLERK 10/01/2020 02:00 PM                                                   INDEX NO. 451969/2020
NYSCEF DOC. NO. 40 Case 20-12168-CSS
                     Case 20-12168-CSSDocDoc
                                          987-1  Filed09/14/20
                                             1 Filed   03/10/21 Page
                                                                 Page5RECEIVED
                                                                      46  of 80 NYSCEF: 10/01/2020
                                                                       of 20




                                                      SCHEDULE 1

                     Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

                    On the date hereof, each of the affiliated entities listed below, including the Debtor in this
            chapter 11 case, filed a voluntary petition for relief under chapter 11 of title 11 of the United
            States Code in the United States Bankruptcy Court for the District of Delaware.


                               Company                                             Tax ID#
            TSI Lincoln, LLC                                                     XX-XXXXXXX
            TSI Cobble Hill, LLC                                                 XX-XXXXXXX
            TSI East 76, LLC                                                     XX-XXXXXXX
            TSI West 80, LLC                                                     XX-XXXXXXX
            TSI Glover, LLC                                                      XX-XXXXXXX
            TSI First Avenue, LLC                                                XX-XXXXXXX
            TSI Broadway, LLC                                                    XX-XXXXXXX
            TSI East 23, LLC                                                     XX-XXXXXXX
            TSI Scarsdale, LLC                                                   XX-XXXXXXX
            TSI East 51, LLC                                                     XX-XXXXXXX
            TSI West 23, LLC                                                     XX-XXXXXXX
            TSI Forest Hills, LLC                                                XX-XXXXXXX
            TSI East 91, LLC                                                     XX-XXXXXXX
            TSI Princeton, LLC                                                   XX-XXXXXXX
            TSI East 36, LLC                                                     XX-XXXXXXX
            TSI North Bethesda, LLC                                              XX-XXXXXXX
            TSI Allston, LLC                                                     XX-XXXXXXX
            TSI Hoboken, LLC                                                     XX-XXXXXXX
            TSI Fenway, LLC                                                      XX-XXXXXXX
            TSI Society Hill, LLC                                                XX-XXXXXXX
            TSI West 125, LLC                                                    XX-XXXXXXX
            TSI Croton, LLC                                                      XX-XXXXXXX
            TSI Matawan, LLC                                                     XX-XXXXXXX
            TSI Marlboro, LLC                                                    XX-XXXXXXX
            TSI Oceanside, LLC                                                   XX-XXXXXXX
            TSI Staten Island, LLC                                               XX-XXXXXXX
            TSI Brooklyn Belt, LLC                                               XX-XXXXXXX
            TSI Ramsey, LLC                                                      XX-XXXXXXX
            TSI Whitestone, LLC                                                  XX-XXXXXXX
            TSI Springfield, LLC                                                 XX-XXXXXXX
            TSI Bulfinch, LLC                                                    XX-XXXXXXX
            TSI West 73, LLC                                                     XX-XXXXXXX
            TSI Larchmont, LLC                                                   XX-XXXXXXX
            TSI Commack, LLC                                                     XX-XXXXXXX
            TSI Long Beach, LLC                                                  XX-XXXXXXX
            TSI Garden City, LLC                                                 XX-XXXXXXX




   3.   267368
                               Case 20-12168-CSS                           Doc 987-1              Filed 03/10/21            Page RS
                                                                                                                                  47 of V80            S E   :   /01

          Debtor       Town           Sports       International,    LLC                                                      case number (if known)
                       Name



         TSI Connecticut               Avenue,           LLC                                                          XX-XXXXXXX
         TSI Highpoint,               LLC                                                                             XX-XXXXXXX
         TSI Central       Square,              LLC                                                                   XX-XXXXXXX
         TSI Court      Street,          LLC                                                                          XX-XXXXXXX
         TSI Lynnfield,           LLC                                                                                 XX-XXXXXXX
         TSI Lexington            (MA),         LLC                                                                   XX-XXXXXXX
         TSI Wellesley,                 LLC                                                                           XX-XXXXXXX

         TSI West       16, LLC                                                                                       XX-XXXXXXX
         TSI West       94,     LLC                                                                                   XX-XXXXXXX
         TSI West       41,     LLC                                                                                   XX-XXXXXXX
         TSI Ridgewood,                LLC                                                                            XX-XXXXXXX
         TSI South       Park         Slope,       LLC                                                                XX-XXXXXXX
         TSI Gallery       Place,           LLC                                                                       XX-XXXXXXX
         TSI Murray           Hill,    LLC                                                                            XX-XXXXXXX
         TSI Downtown                 Crossing,          LLC                                                          XX-XXXXXXX
         TSI West       48,     LLC                                                                                   XX-XXXXXXX
         TSI Westwood,                 LLC                                                                            XX-XXXXXXX
         TSI Jersey      City,         LLC                                                                            XX-XXXXXXX
         TSI Newark,           LLC                                                                                    XX-XXXXXXX
         TSI Waltham,             LLC                                                                                 XX-XXXXXXX
         TSI Grand       Central,            LLC                                                                      XX-XXXXXXX
         TSI Astoria,         LLC                                                                                     XX-XXXXXXX
         TSI Livingston,              LLC                                                                             XX-XXXXXXX
         TSI Hoboken             North,         LLC                                                                   XX-XXXXXXX
         TSI White       Plains         City      Center,      LLC                                                    XX-XXXXXXX
         TSI Bay Ridge,               LLC                                                                             XX-XXXXXXX
         TSI Watertown,                 LLC                                                                           XX-XXXXXXX
         TSI South       End,         LLC                                                                             XX-XXXXXXX
         TSI Boylston,           LLC                                                                                  XX-XXXXXXX
         TSI South      Station,             LLC                                                                      XX-XXXXXXX
         TSI South       Bethesda,                LLC                                                                 XX-XXXXXXX
         TSI Hawthorne,                 LLC                                                                           XX-XXXXXXX
         TSI Varick      Street,            LLC                                                                       XX-XXXXXXX
         TSI Rego       Park,         LLC                                                                             XX-XXXXXXX
         TSI Radnor,          LLC                                                                                     XX-XXXXXXX
         TSI Glendale,            LLC                                                                                 XX-XXXXXXX
         TSI Carmel,          LLC                                                                                     XX-XXXXXXX
         TSI Newton,            LLC                                                                                   XX-XXXXXXX

         TSI Clifton      LLC                                                                                         XX-XXXXXXX
         TSI West       115th,          LLC                                                                           XX-XXXXXXX
                        145th
         TSI West                     Street,        LLC                                                              XX-XXXXXXX
         TSI Morris       Park,         LLC                                                                           XX-XXXXXXX
         TSI Davis      Square,             LLC                                                                       XX-XXXXXXX
         TSI Smithtown,                LLC                                                                            XX-XXXXXXX
         TSI Bayridge           86th        Street       LLC                                                          XX-XXXXXXX
         TSI Dobbs        Ferry,         LLC                                                                          XX-XXXXXXX




              Official Form 201                                      Voluntary   Petition   for Non-Individuals   Filing for Bankruptcy                                p
2.   267368
                                Case 20-12168-CSS                         Doc 987-1              Filed 03/10/21            Page RS
                                                                                                                                 48 of V80            S E   :   /01

          Debtor       Town        Sports          International,   LLC                                                      case number (if known)
                       Name



         TSI Butler,       LLC                                                                                       XX-XXXXXXX
         TSI Columbia             Heights,          LLC                                                              XX-XXXXXXX
         TSI Wellington               Circle,      LLC                                                               XX-XXXXXXX
         TSI Hicksville,          LLC                                                                                XX-XXXXXXX
         TSI Sunnyside,               LLC                                                                            XX-XXXXXXX
         TSI Westborough,                   LLC                                                                      XX-XXXXXXX
         TSI West       Hartford,             LLC                                                                    XX-XXXXXXX

         TSI Garnerville,              LLC                                                                           XX-XXXXXXX
         TSI Deer       Park,      LLC                                                                               XX-XXXXXXX
         TSI Providence               Eastside,          LLC                                                         XX-XXXXXXX
         TSI Bayonne,             LLC                                                                                XX-XXXXXXX
         TSI Greenpoint,                LLC                                                                          XX-XXXXXXX
         TSI Back       Bay,      LLC                                                                                XX-XXXXXXX
         TSI Avenue            A, LLC                                                                                XX-XXXXXXX
         TSI Dorchester,               LLC                                                                           XX-XXXXXXX
         TSI Wayland,             LLC                                                                                XX-XXXXXXX
         TSI 30 Broad            Street,        LLC                                                                  XX-XXXXXXX
         TSI 1231       3rd      Avenue,           LLC                                                               XX-XXXXXXX
         TSI Elite     Back       Bay,      LLC                                                                      XX-XXXXXXX
         TSI 555     6th       Avenue,           LLC                                                                 XX-XXXXXXX
         TSI Astor       Place,         LLC                                                                          XX-XXXXXXX
         TSI Massapequa,                  LLC                                                                        XX-XXXXXXX
         TSI Westboro             Tennis,          LLC                                                               XX-XXXXXXX
         TSI - Studio    City,            LLC                                                                        XX-XXXXXXX
         TSI - Northridge,       LLC                                                                                 XX-XXXXXXX
         TSI - Irvine,   LLC                                                                                         XX-XXXXXXX
         TSI - San Jose, LLC                                                                                         XX-XXXXXXX
         TSI - Alameda,       LLC                                                                                    XX-XXXXXXX
         TSI -                 LLC                                                                                   XX-XXXXXXX
               Westlake,
         TSI - Valencia,     LLC                                                                                     XX-XXXXXXX
         TSI - Torrance,       LLC                                                                                   XX-XXXXXXX
         TSI - Topanga,      LLC                                                                                     XX-XXXXXXX
         TSI - Cal.Glendale,       LLC                                                                               XX-XXXXXXX
         TSI Peabody,            LLC                                                                                 XX-XXXXXXX
         TSI Salisbury,           LLC                                                                                XX-XXXXXXX

         TSI Methuen,             LLC                                                                                XX-XXXXXXX
         TSI Pine      Street,         LLC                                                                           XX-XXXXXXX
         TSl-ATC       Cape       Coral,        LLC                                                                  XX-XXXXXXX

         TSl-ATC       Boyscout,            LLC                                                                      XX-XXXXXXX
         TSl-ATC       Alico      Mission,            LLC                                                            XX-XXXXXXX
         TSl-ATC       Beneva           Road,         LLC                                                            XX-XXXXXXX
         TSl-ATC       Ben      Pratt,       LLC                                                                     XX-XXXXXXX
         TSl-ATC      Tamiami             Trail,      LLC                                                            XX-XXXXXXX
         TSI - Lucille         38th       Avenue,           LLC                                                      XX-XXXXXXX

         TSI - Lucille         Austin       Street,         LLC                                                      XX-XXXXXXX
         TSI - Lucille         Clifton,         LLC                                                                  XX-XXXXXXX




              Official Form 201                                     Voluntary   Petition   for Non-Individuals   Filing for Bankruptcy                                p
2.   267368
                             Case 20-12168-CSS                         Doc 987-1              Filed 03/10/21            Page RS
                                                                                                                              49 of V80            S E   :   /01

          Debtor       Town       Sports       International,    LLC                                                      case number (if known)
                       Name



         TSI - Lucille      Kings       Highway,        LLC                                                       XX-XXXXXXX
         TSI - Lucille      Valley       Stream,        LLC                                                       XX-XXXXXXX
         TSI Dupont         II, Inc.                                                                              XX-XXXXXXX
         TSI East 86,        LLC                                                                                  XX-XXXXXXX
         TSI Cash      Management,                LLC                                                             XX-XXXXXXX
         TSI Hartsdale,           LLC                                                                             XX-XXXXXXX
         TSI Sheridan,           LLC                                                                              XX-XXXXXXX
         TSI West       38, LLC                                                                                   XX-XXXXXXX
         TSI White       Plains,        LLC                                                                       XX-XXXXXXX
         TSI Giftco,        LLC                                                                                   XX-XXXXXXX
         TSI Holdings         (CIP),     LLC                                                                      XX-XXXXXXX
         TSI-ATC      Holdco,     LLC                                                                             XX-XXXXXXX
                     13th
         TSI-HR           Street,    LLC                                                                          XX-XXXXXXX
                     45th
         TSI-HR           Street,    LLC                                                                          XX-XXXXXXX
                     76th
         TSI-HR           Street,    LLC                                                                          XX-XXXXXXX
         TSI-HR      Whitehall          Street,     LLC                                                           XX-XXXXXXX
         TSI Stoked,        LLC                                                                                         N/A
         TSI Total     Woman            Holdco,      LLC                                                          XX-XXXXXXX
         TSI Placentia,           LLC                                                                             XX-XXXXXXX
         TSI Holdings         (IP),     LLC                                                                       XX-XXXXXXX
         TSI Holdings         (DC),      LLC                                                                      XX-XXXXXXX
         TSI Georgetown,                LLC                                                                       XX-XXXXXXX
         TSI University           Management,              LLC                                                    XX-XXXXXXX
         TSI International,             Inc.                                                                      XX-XXXXXXX
         TSI Holdings         (MA),       LLC                                                                     XX-XXXXXXX
         TSI Holdings         (MD),        LLC                                                                    XX-XXXXXXX
         TSI Holdings         (NJ),     LLC                                                                       XX-XXXXXXX
         TSI Colonia,        LLC                                                                                  XX-XXXXXXX
         TSI Holdings         (PA),      LLC                                                                      XX-XXXXXXX
         TSI Holdings         (VA),      LLC                                                                      XX-XXXXXXX
         TSI Beacon         Street,       LLC                                                                     XX-XXXXXXX
         TSI Clarendon,            LLC                                                                            XX-XXXXXXX
         Town      Sports     International,            LLC                                                       XX-XXXXXXX
         TSI Holdings         II, LLC                                                                             XX-XXXXXXX




              Official Form 201                                  Voluntary   Petition   for Non-Individuals   Filing for Bankruptcy                                p
2.   267368
FILED: NEW YORK COUNTY CLERK 10/01/2020 02:00 PM                                                    INDEX NO. 451969/2020
NYSCEF DOC. NO. 40 Case 20-12168-CSS
                     Case 20-12168-CSSDocDoc
                                          987-1  Filed09/14/20
                                             1 Filed   03/10/21 Page
                                                                 Page9RECEIVED
                                                                      50  of 80 NYSCEF: 10/01/2020
                                                                       of 20




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


            In re:                                                Chapter 11

            TOWN SPORTS INTERNATIONAL, LLC,                       Case No. 20-_____ (___)

                                            Debtor.


                              COMBINED CORPORATE OWNERSHIP STATEMENT
                                 AND LIST OF EQUITY INTEREST HOLDERS
                          PURSUANT TO FED. R. BANKR. P. 1007(a)(1), 1007(a)(3), AND 7007.1

                     Pursuant to Rules 1007(a)(1), 1007(a)(3), and 7007.1 of the Federal Rules of Bankruptcy

            Procedure, the above-captioned debtor and debtor in possession (collectively, the “Debtors”),

            hereby states as follows:


                     1.       Town Sports International, LLC is 100% owned by TSI Holdings II, LLC

                     2.       TSI Holdings II, LLC is 100% owned by Town Sports International, Inc.


                     The following is a list of all entities that directly or indirectly own 10% or more of any

            class of equity security interests in Town Sports International Holdings, Inc:

                      Equity Holder                Nature of Interest Held              Unit Holdings and
                                                                                           % Ownership
                     Fitness TSI, LLC                   Common Stock                    4,200,000 (14.13%)




   3.   267368
FILED: NEW YORK COUNTY CLERK 10/01/2020 02:00 PM                                                  INDEX NO. 451969/2020
NYSCEF DOC. NO. 40 Case 20-12168-CSS
                     Case 20-12168-CSS Doc 987-1
                                         Doc      Filed
                                             1 Filed    03/10/21 Page
                                                      09/14/20     Page 51
                                                                         of of
                                                                            2080 NYSCEF: 10/01/2020
                                                                      10RECEIVED




                                      UNANIMOUS WRITTEN CONSENT
                                                OF THE
                                         BOARD OF DIRECTORS
                                                  OF
                                    TOWN SPORTS INTERNATIONAL, LLC

                                                  September 13, 2020

                         The board of directors (the “Board”) of Town Sports International, LLC, a New
          York limited liability company (the “Company”), hereby takes the following actions and adopts,
          approves, and consents to the following resolutions by written consent as of the date hereof:

                         WHEREAS, the Board has reviewed and considered the financial and operational
          condition of the Company and each of its subsidiaries (each a “Subsidiary” and collectively, the
          “Subsidiaries” and together with the Company, each an “Entity” and collectively, the “Entities”),
          and the Entities’ business on the date hereof, including the assets of the Entities, and current and
          long-term liabilities of the Entities, and the recommendations of the Entities’ legal, financial, and
          restructuring advisors as to the relative risks and benefits of pursuing a bankruptcy proceeding
          under the provisions of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”);

                          WHEREAS, the Board has determined that it is in the best interests of the Entities
          and the Entities’ stakeholders, creditors, and other interested parties to commence a case under the
          provisions of chapter 11 of the Bankruptcy Code;

                         WHEREAS, the special committee of the Company, formed on September 13,
          2020 (the “Special Committee”) has had an opportunity to consult with the Company’s financial
          and legal advisors and review the chapter 11 preparation materials, and the Special Committee
          recommends the filing of chapter 11 petitions; and

                         WHEREAS, the Board wishes to approve and authorize the taking of actions and
          execution of documents in connection with the foregoing.

                         NOW, THEREFORE, BE IT:

                         RESOLVED, that, in the judgment of the Board, it is desirable and in the best
          interests of the Company, the creditors of the Company, and other interested parties of the
          Company, that a voluntary petition (the “Petition”) be filed by the Company with the United States
          Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) under the provisions of
          chapter 11 of the Bankruptcy Code; and it is further

                           RESOLVED, that the officers of the Company and Patrick Walsh (each, an
          “Authorized Person” and collectively, the “Authorized Persons”) be, and each of them, acting
          alone or in any combination, hereby is, authorized, directed, and empowered, on behalf of and in
          the name of the Company (i) to execute and verify the Petition and all documents ancillary thereto,
          and to cause the Petition to be filed with the Bankruptcy Court commencing a case (the
          “Bankruptcy Case”), and to make or cause to be made prior to the execution thereof any
          modifications to the Petition or ancillary documents, and (ii) to execute, verify, and file or cause
          to be filed all other petitions, schedules, lists, motions, applications, declarations, affidavits, and
FILED: NEW YORK COUNTY CLERK 10/01/2020 02:00 PM                                                   INDEX NO. 451969/2020
NYSCEF DOC. NO. 40 Case 20-12168-CSS
                     Case 20-12168-CSS Doc 987-1
                                         Doc      Filed
                                             1 Filed    03/10/21 Page
                                                      09/14/20     Page 52
                                                                         of of
                                                                            2080 NYSCEF: 10/01/2020
                                                                      11RECEIVED




          other papers or documents necessary, appropriate, or desirable in connection with the foregoing;
          and it is further

                          RESOLVED, that the law firms of Kirkland & Ellis LLP, Kirkland & Ellis
          International LLP (collectively, with Kirkland & Ellis LLP, “Kirkland”), and Young Conaway
          Stargatt & Taylor, LLP be, and hereby are, authorized and empowered to represent the Company
          as bankruptcy counsel on the terms set forth in their respective engagement letters with the
          Company, which is hereby ratified and approved, and to represent and assist the Company in
          carrying out its duties under the Bankruptcy Code, and to take any and all actions to advance the
          Company’s rights, including without limitation the preparation of certain documents to be filed
          simultaneously with the Petition or during the Bankruptcy Case; and it is further

                          RESOLVED, that Houlihan Lokey, Inc. be, and hereby is, authorized and
          empowered to serve as the financial advisor and investment banker to represent and assist the
          Company in connection with the sale of the Company’s assets and in carrying out its duties under
          the Bankruptcy Code, and to take any and all actions to advance the Company’s rights and
          obligations in connection with the Bankruptcy Case; and it is further

                        RESOLVED, that Epiq Corporate Restructuring, LLC be, and hereby is,
          authorized and empowered to serve as the claims, noticing, solicitation and balloting agent for the
          Company in connection with the Bankruptcy Case; and it is further

                          RESOLVED, that the Authorized Persons be, and each of them, acting alone or in
          any combination, hereby is, authorized and empowered, on behalf of and in the name of the
          Company, to obtain the use of cash collateral and post-petition financing according to terms
          substantially similar to those negotiated by the management of the Company prior to the Petition
          Date, including under debtor-in-possession credit facilities, if any, and to enter into any guarantees
          and to pledge and grant liens on its assets as may be contemplated by or required under the terms
          of such Bankruptcy Court-approved post-petition financing or cash collateral agreements, and in
          connection therewith, the Authorized Persons are hereby authorized and directed to execute
          appropriate loan agreements, cash collateral agreements, and related ancillary documents; and it is
          further

                          RESOLVED, that the Authorized Persons be, and each of them, acting alone or in
          any combination, hereby is, authorized, directed, and empowered, on behalf of and in the name of
          the Company, to secure the payment and performance of any such Bankruptcy Court-approved
          post-petition financing by (i) (a) pledging or granting liens or mortgages on, or security interests
          in, all or any portion of the Company’s assets, including all or any portion of the issued and
          outstanding membership interests of any subsidiaries, whether now or hereafter acquired, and
          (b) causing its subsidiaries, to pledge or grant liens or mortgages or security interests in, all or any
          portion of such subsidiaries’ assets, whether now owned or hereafter acquired, and (ii) entering
          into or causing to be entered into, including without limitation causing its subsidiaries to enter into
          such credit agreements, guarantees, other debt instruments, security agreements, pledge
          agreements, control agreements, inter-creditor agreements, mortgages, deeds of trust, and other
          agreements as are necessary, appropriate or desirable to effectuate the intent of, or matters
          reasonably contemplated or implied by, this resolution in such form, covering such collateral and
          having such other terms and conditions as are approved or deemed necessary, appropriate, or

                                                             2
FILED: NEW YORK COUNTY CLERK 10/01/2020 02:00 PM                                                INDEX NO. 451969/2020
NYSCEF DOC. NO. 40 Case 20-12168-CSS
                     Case 20-12168-CSS Doc 987-1
                                         Doc      Filed
                                             1 Filed    03/10/21 Page
                                                      09/14/20     Page 53
                                                                         of of
                                                                            2080 NYSCEF: 10/01/2020
                                                                      12RECEIVED




          desirable by the Authorized Persons executing the same, the execution thereof by such Authorized
          Persons to be conclusive evidence of such approval or determination; and it is further

                          RESOLVED, that the Authorized Persons be, and each of them, acting alone or in
          any combination, hereby is, authorized, directed, empowered, on behalf of and in the name of the
          Company, to perform the obligations of the Company under the Bankruptcy Code, with all such
          actions to be performed in such manner, and all such certificates, instruments, guaranties, notices,
          and documents to be executed and delivered in such form, as the Authorized Persons performing
          or executing the same shall approve, and the performance or execution thereof by such Authorized
          Persons shall be conclusive evidence of the approval thereof by such Authorized Persons and by
          the Company; and it is further

                          RESOLVED, that the Authorized Persons be, and each of them, acting alone or in
          any combination is, hereby authorized, directed, and empowered, in the name of and on behalf of
          the Company, to cause the Company to enter into, execute, deliver, certify, file, record and perform
          under such agreements, instruments, motions, affidavits, applications for approvals or rulings of
          governmental or regulatory authorities, certificates or other documents, to pay all expenses,
          including filing fees, and to take such other actions as in the judgment of such Authorized Persons,
          shall be necessary, proper, and desirable to prosecute a successful completion of the Bankruptcy
          Case and to effectuate the restructuring or liquidation of the Company’s debts, other obligations,
          organizational form and structure and ownership of the Company, all consistent with the foregoing
          resolutions and to carry out and put into effect the purposes of which the foregoing resolutions,
          and the transactions contemplated by these resolutions, their authority thereunto to be evidenced
          by the taking of such actions; and it is further

                         RESOLVED, that the Company’s and each and any of its Subsidiaries’ and each
          and any of their subsidiaries’ execution of any and all documents in connection with the foregoing
          be, and hereby is, consented to, approved, and ratified; and it is further

                          RESOLVED, that the Authorized Persons be, and each of them, acting alone or in
          any combination, hereby is, authorized, directed, and empowered, on behalf of and in the name of
          the Company, as the Controlling Person of each of its Subsidiaries, to take all actions, and execute
          such further documents, as may be necessary or desirable, on behalf of each Subsidiary set forth
          in the foregoing resolutions, including without limitation a written consent by the Company,
          approving the foregoing, and any actions, including the execution of documents, taken prior to the
          date hereof by such persons in accordance with the foregoing are hereby consented to, approved,
          and ratified; and it is further

                          RESOLVED, that the Authorized Persons be, and each of them, acting alone or in
          any combination, hereby is, authorized, directed, and empowered, on behalf of and in the name of
          the Company, to take such actions and execute and deliver such documents as may be required or
          as the Authorized Persons may determine to be necessary, appropriate, or desirable to carry out
          the intent and purpose of the foregoing resolutions or to obtain the relief sought thereby, including
          without limitation the execution and delivery of any petitions, schedules, lists, declarations,
          affidavits, and other papers or documents, with all such actions to be taken in such manner, and all
          such petitions, schedules, lists, declarations, affidavits, and other papers or documents to be
          executed and delivered in such form as the Authorized Persons shall approve, the taking or

                                                           3
FILED: NEW YORK COUNTY CLERK 10/01/2020 02:00 PM                                               INDEX NO. 451969/2020
NYSCEF DOC. NO. 40 Case 20-12168-CSS
                     Case 20-12168-CSS Doc 987-1
                                         Doc      Filed
                                             1 Filed    03/10/21 Page
                                                      09/14/20     Page 54
                                                                         of of
                                                                            2080 NYSCEF: 10/01/2020
                                                                      13RECEIVED




          execution thereof by any Authorized Persons being conclusive evidence of the approval thereof
          by the Authorized Persons; and it is further

                           RESOLVED, that all of the acts and transactions relating to matters contemplated
          by the foregoing resolutions, which acts and transactions would have been authorized and
          approved by the foregoing resolutions except that such acts and transactions were taken prior to
          the adoption of these resolutions, be, and they hereby are, in all respects confirmed, approved, and
          ratified; and it is further

                        RESOLVED, that facsimile or photostatic copies of signatures to this consent shall
          be deemed to be originals and may be relied on to the same extent as the originals.

                                              [Signature Page Follows]




                                                           4
FILED: NEW YORK COUNTY CLERK 10/01/2020 02:00 PM                                INDEX NO. 451969/2020
NYSCEF DOC. NO. 40 Case 20-12168-CSS
                     Case 20-12168-CSS Doc 987-1
                                         Doc      Filed
                                             1 Filed    03/10/21 Page
                                                      09/14/20     Page 55
                                                                         of of
                                                                            2080 NYSCEF: 10/01/2020
                                                                      14RECEIVED




                        IN WITNESS WHEREOF, the undersigned, being the Board of the Company,
          hereby executes this written consent effective as of the date first written above.



                                                   _/s/ Patrick Walsh
                                                   Patrick Walsh
                                                   Director

                                                   /s/ Martin Annese
                                                   Martin Annese
                                                   Director

                                                   /s/ Jefferu Crivello
                                                   Jeffery Crivello
                                                   Director

                                                   /s/ Justin Lundberg
                                                   Justin Lundberg
                                                   Director

                                                   /s/ Steven G. Panagos
                                                   Steven G. Panagos
                                                   Director

                                                   /s/ Jill Frizzley
                                                   Jill Frizzley
                                                   Director
FILED: NEW YORK COUNTY CLERK 10/01/2020 02:00 PM                                                                        INDEX NO. 451969/2020
NYSCEF DOC. NO. 40 Case 20-12168-CSS
                     Case 20-12168-CSS Doc 987-1
                                         Doc      Filed
                                             1 Filed    03/10/21 Page
                                                      09/14/20     Page 56
                                                                         of of
                                                                            2080 NYSCEF: 10/01/2020
                                                                      15RECEIVED


      Fill in this information to identify the case:

      Debtor name: Town Sports International, LLC, et al.

      United States Bankruptcy Court for the:             District of Delaware
                                                                                 (State)                                     Check if this is an
      Case number (if known): 20-                                                                                          amended filing


      Official Form 204
      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
      Unsecured Claims and Are Not Insiders                                                                                                 12/15
      A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims
      which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31).
      Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value
      places the creditor among the holders of the 30 largest unsecured claims.


  Name of creditor and            Name, telephone number, and email   Nature of        Indicate if claim Amount of unsecured claim
  complete mailing address,       address of creditor contact         the claim        is contingent,
  including zip code                                                  (for             unliquidated, or If the claim is fully unsecured, fill in only
                                                                      example,         disputed          unsecured claim amount. If claim is partially
                                                                      trade debts,                       secured, fill in total claim amount and
                                                                      bank loans,                        deduction for value of collateral or setoff to
                                                                      professional                       calculate unsecured claim.
                                                                      services,
                                                                      and
                                                                      government                          Total          Deducti     Unsecured claim
                                                                      contracts)                          claim, if      on for
                                                                                                          partially      value of
                                                                                                          secured        collater
                                                                                                                         al or
                                                                                                                         setoff
      ABC Realty                                                      Rent And
                                  Bill Harra
      152 West 57th Street,                                           Other            Contingent,                                   $1,255,433
 1.                               (212) 307-0500, Ext. 226
      12th Floor                                                      Related          Disputed
                                  bharra@abcmgmt.net
      New York, NY 10019                                              Amounts
      TFG Winter Street           Mark Bush
      Property, LLC               (617) 986-6341
      c/o Davis Marcus            mbush@thedaviscompanies.co
                                                                      Rent And
      Management, Inc.            m
                                                                      Other            Contingent,
 2.   125 High Street, Ste                                                                                                                 $1,107,516
                                                                      Related          Disputed
      2111                        Colin C. Macdonald
                                                                      Amounts
      Attn: Kevin Bransfield      (617) 986-6341
      Boston, MA                  cmacdonald@thedaviscompani
      02110-2704                  es.com
      Babson College
                                                                      Rent And
      Attn: Controller,           Steve Gusmini
                                                                      Other            Contingent,
 3.   Nichols Building            781-239-5697                                                                                             $1,081,644
                                                                      Related          Disputed
      Babson Park, MA             sgusmini@babson.edu
                                                                      Amounts
      02157
      575 Lex Property
                                  Monica Saavedra-Garcia              Rent And
      Owner, LLC
                                  212-702-9824                        Other            Contingent,
 4.   PO Box 780236                                                                                                                           $962,495
                                  Monica.SaavedraGarcia@colu          Related          Disputed
      Philadelphia, PA
                                  mbia.reit                           Amounts
      19178-0236




      3.   267368
                                                                                                                               ·                                    INDEX       NO.     451969/2020
FILED           :       NEW            YORK           CO            TY         C   E        1       01    2      20        2       O O   P
NYSCEF         DOC.           NO.       40
                                                    Case 20-12168-CSS                       Doc 987-1            Filed 03/10/21                  Page 57 of 80
                                                                                                                                                             ED         NYSCEF:          10/01/2020




  Name of creditor and                                 Name, telephone number, and email                 Nature of         Indicate if claim       Amount      of unsecured     claim
  complete mailing address,                            address of creditor contact                       the claim         is contingent,
  including zip code                                                                                     (for              unliquidated,   or      If the claim is fully unsecured, fill in only
                                                                                                         example,          disputed                unsecured claim amount. If claim is partially
                                                                                                         trade debts,                              secured, fill in total claim amount and
                                                                                                         bank loans,                               deduction for value of collateral or setoff to
                                                                                                         professional                              calculate unsecured claim.
                                                                                                         ServiCeS,
                                                                                                         and
                                                                                                         government                                Total             Deducti       Unsecured   claim
                                                                                                         contracts)                                claim, if         on for
                                                                                                                                                   partially         value of
                                                                                                                                                   secured           collater
                                                                                                                                                                     al or
                                                                                                                                                                     setoff

                                                       Spero        Poulimeros
       Con      Edison                                                       .
                                                       NUS    Consulting            Group
       PO Box               1701
 5.                                                    201-391-4300                                      Utilities                                                                         $948,248
       New          York,      NY                                                               .
                                                       spoulimeros@nusconsulting.co
        10116-1701
                                                       m
                                                       Marcia        Nurse-Daniel
       New          Roc      Parcel      1A,           203-256-4066
       LLC                                             Mnurse-daniel@ceruzzi.com                         Rent        And
       Attn:         Aaron                                                                               Other             Contingent,
 6.                                                                                                                                                                                        $945 ' 079
       Kosakowski                                      and                                               Related           Disputed
        1720        Post      Road                                                                       Amounts

       Fairfield,            CT     06824              Louis        Cappelli
                                                       louis@icapelli.com
                                                                                                         Rent        And
       Garth          Organization                     Daniel        Friedland
                                                                                                         Other             Contingent        '
 7.     161 East             86th     Street           212-586-8800                                                           .                                                            $940,659
                                                                                                         Related           Disputed
       New          York,      NY       10019          dan@garthorg.com
                                                                                                         Amounts
       Trea         350      Washington
       Street         LLC
                                                                                                         Rent        And
       4400         W 78th          St, Suite          Chris     Daley                                                            .
                                                                                                         Other             Contingent        '
 8.    200,         Attn:     Allison                  617     204 1030                                                       .                                                            $935,804
                                                            .                                            Related           Disputed
       Barron                                          Christopher.Daley@cbre.com
                                                                                                         Amounts
       Minneapolis,                 MN
 __    55435
       Related              Broadway                            .
                                                       Debbie    Broniseysky                             Rent        And
       Development,                   LLC                                                                                         .
                                                       917-734-4868                                      Other             Contingent        '
 9.    60 Columbus                  Circle      '             .                                                               .                                                            $934 ' 504
                                                       Debbie.Broniseysky@related.c                      Related           Disputed
        19th        Floor
                                                       om                                                Amounts
 __    New          York,      NY       10023
       Larstrand              Corp.
                                                                                                         Rent        And
       C/O      ZKZ           Assoc.        -          Andrea         Cardella                                                    .
                                                                                                         Other             Contingent        '
 10.   Friedland                                       212-744-3300                                                           .                                                            $901,870
                                                                                        .                Related           Disputed
       500      Park         Avenue                    ac@friedlandproperties.com
                                                                                                         Amounts
       New          York,      NY       10022




                                                                                                         2



       4.      267368
                                                                                                                   ·                                    INDEX       NO.     451969/2020
FILED           :      NEW             YORK          CO         TY       C    E        1   01    2      20     2       O O   P
NYSCEF         DOC.          NO.         40
                                                 Case 20-12168-CSS                    Doc 987-1         Filed 03/10/21               Page 58 of 80
                                                                                                                                                 ED         NYSCEF:          10/01/2020




  Name of creditor and                               Name, telephone number, and email          Nature of      Indicate if claim       Amount      of unsecured     claim
  complete mailing address,                          address of creditor contact                the claim      is contingent,
  including zip code                                                                            (for           unliquidated,   or      If the claim is fully unsecured, fill in only
                                                                                                example,       disputed                unsecured claim amount. If claim is partially
                                                                                                trade debts,                           secured, fill in total claim amount and
                                                                                                bank loans,                            deduction for value of collateral or setoff to
                                                                                                professional                           calculate unsecured claim.
                                                                                                ServiCeS,
                                                                                                and
                                                                                                government                             Total             Deducti       Unsecured   claim
                                                                                                contracts)                             claim, if         on for
                                                                                                                                       partially         value of
                                                                                                                                       secured           collater
                                                                                                                                                         al or
                                                                                                                                                         setoff

                                                     Donna      Vogel
                                                     212.431.9416

                                                     dsiciliani@gfpre.com;
       Lafayette-Astor                                                                          Rd hd
       Associates                LLC                                                            Other          Contingent,
 11.                                                 and                                                                                                                       $844 ' 022
       P.O.         Box      432                                                                Related        Disputed

       Emerson,              NJ 07630                                    .                      Amounts
                                                     Bibi    Husseain
                                                     212-609-8030
                                                     BHusseain@gfpre.com
       Dobbs          Ferry        Shopping
       LLC
                                                                                                Rent     And
       C/O      Philips                              Maria      Lange
                                                                                                Other          Contingent        '
 12.   International               295               212.951.3813                                                 .                                                            $802,289
                                                                                                Related        Disputed
       Madison              Avenue,            2nd   mlange@pihc.com
                                                                                                Amounts
       Floor
       New          York,        NY      10017
       Rock         Mcgraw             , Inc.                                                   Rent     And
                                                      Jeffrey Kim                                                    .
        1221        Avenue         of the                                                       Other          Contingent,
 13.                                                  212 282 2031                                                                                                             $771 ' 951
       Americas                                       .                                         Related        Disputed
                                                     jkim@rockefellergroup.com
       New          York,        NY      10020                                                  Amounts
       ARE-MA                Region            No.
                                                                                                Rent     And
       75, LLC                                       Shelby   McKenney                                                .
                                                                                                Other          Contingent        '
 14.   PO Box             975383                     617-500-8703                                                 .                                                            $770,926
                                                                                                Related        Disputed
       Dallas,         TX                            smckenney@are.com
                                                                                                Amounts
       75397-5383
       Station         Landing           III
                                                     Chuck      Landry       and Jessica
       LLC                                                                                      Rent     And
                                                     Pollack
       2310         Washington                                                                  Other          Contingent,
 15.                                                 617-559-5027                                                 .                                                            $747,516
       Street                                                                                   Related        Disputed
                                                      clandry@natdev.com
       Newton             Lower         Falls,        .                                         Amounts
                                                     jpollack@natdev.com
 __    MA       02462
       Inland         Diversified
       Real         Estate       Services        '
                                                                                                Rent     And
       L.L.C                                         Jennifer     Surber                                              .
                                                                                                Other          Contingent        '
 16.    15961         Collections                     317 713 5656                                                .                                                            $741,231
                          .                           .                                         Related        Disputed
       Center         Dnve                           jsurber@kiterealty.com
                                                                                                Amounts
       Chicago,             IL
       60693-0139




                                                                                                3



       4.      267368
                                                                                                                          ·                                    INDEX       NO.     451969/2020
FILED          :        NEW          YORK         CO           TY       C     E               1   01    2      20     2       O O   P
NYSCEF         DOC.          NO.      40
                                                Case 20-12168-CSS                         Doc 987-1            Filed 03/10/21               Page 59 of 80
                                                                                                                                                        ED         NYSCEF:          10/01/2020




  Name of creditor and                             Name, telephone number, and email                   Nature of      Indicate if claim       Amount      of unsecured     claim
  complete mailing address,                        address of creditor contact                         the claim      is contingent,
  including zip code                                                                                   (for           unliquidated,   or      If the claim is fully unsecured, fill in only
                                                                                                       example,       disputed                unsecured claim amount. If claim is partially
                                                                                                       trade debts,                           secured, fill in total claim amount and
                                                                                                       bank loans,                            deduction for value of collateral or setoff to
                                                                                                       professional                           calculate unsecured claim.
                                                                                                       ServiCeS,
                                                                                                       and
                                                                                                       government                             Total             Deducti       Unsecured   claim
                                                                                                       contracts)                             claim, if         on for
                                                                                                                                              partially         value of
                                                                                                                                              secured           collater
                                                                                                                                                                al or
                                                                                                                                                                setoff
 __
       SCF         RC    Funding           IV
                                                                                                       Rent     And
       LLC                                         Claudia      Curto
                                                                                                       Other          Contingent        '
 17.   47 Hulfish             St, Suite            609-285-2969                                                          .                                                            $730,018
                                                                                                       Related        Disputed
       210                                         ccurto@essentialproperties.com
                                                                                                       Amounts
       Princeton,            NJ 08542
       Imperial            Bag     & Paper
                                                   Virginia      Wotman
       Company,              LLC
 18.                                               201-437-7440             ext.   5104                Trade                                                                          $726,621
       255     Route          1 and 9
                                                   virginia@imperialdade.com
 __    Jersey        City,       NJ 07306
       110 BP Property                  LLC                                                            Rent     And
                                                   Jessica     Eller
       64 Beaver St. '                                                                                 Other          Contingent        '
 19.                                                212.563.9200,           Ext.135                                      .                                                            $715,644
       Suite       108                              .                                                  Related        Disputed
                                                   jeller@hidrock.com
       New         York,      NY      10004                                                            Amounts
       DC USA              Operating
       Co.,     LLC                                                                                    Rent     And
                                                   Steven      A.   Sterneck                                                 .
       2309        Frederick                                                                           Other          Contingent        '
 20.                                               212-678-4400             ext.    106                                  .                                                            $700 ' 013
       Douglass            Blvd.,       2nd                                               .            Related        Disputed
                                                   ssterneck@gridproperties.com
       Floor                                                                                           Amounts
       New         York,      NY      10027

       WMAP,             LLC
       C/O      The        Shops      At                                                               Rent     And
                                                   Joanna      Grace        Morrow                                          .
       Atlas       Park                                                                                Other          Contingent        '
 21.                                               (818)      265-7601                                                                                                                $694 ' 773
       P.O.        BOX        843383                                                                   Related        Disputed
                                                   Jmorrow@onni.com
       Los     Angeles,            CA                                                                  Amounts
       90084-3383
                                                   Chuck       Grace
                                                   213-388-5416
                                                   egrace@itcelectronics.com
       Tolleson            One,     LLC                                                                Rd hd
       4012        Via     Solano                                                                      Other          Contingent,
 22.                                               and                                                                                                                                $682 ' 815
       Palos       Verdes          Estates,                                                            Related        Disputed
       CA 90274                                                                                        Amounts
                                                   Daniel      B. Leon,       Esq.
                                                   310-312-3289
                                                   dbl@msk.com
       Yorkville             Towers                Diana      Bosnjak                                  Rent     And
       Associates                                  212.534.7771             x 136                      Other          Contingent,
 21                                                                                                                                                                                   $678 ' 526
        1619       Third      Ave.                 dbosnjak@RYManagement.co                            Related        Disputed
       New         York,      NY      10128        m                                                   Amounts




                                                                                                       4



       4.      267368
FILED: NEW YORK COUNTY CLERK 10/01/2020 02:00 PM                                                                   INDEX NO. 451969/2020
NYSCEF DOC. NO. 40 Case 20-12168-CSS
                     Case 20-12168-CSS Doc 987-1
                                         Doc      Filed
                                             1 Filed    03/10/21 Page
                                                      09/14/20     Page 60
                                                                         of of
                                                                            2080 NYSCEF: 10/01/2020
                                                                      19RECEIVED


  Name of creditor and         Name, telephone number, and email   Nature of      Indicate if claim Amount of unsecured claim
  complete mailing address,    address of creditor contact         the claim      is contingent,
  including zip code                                               (for           unliquidated, or If the claim is fully unsecured, fill in only
                                                                   example,       disputed          unsecured claim amount. If claim is partially
                                                                   trade debts,                     secured, fill in total claim amount and
                                                                   bank loans,                      deduction for value of collateral or setoff to
                                                                   professional                     calculate unsecured claim.
                                                                   services,
                                                                   and
                                                                   government                        Total          Deducti     Unsecured claim
                                                                   contracts)                        claim, if      on for
                                                                                                     partially      value of
                                                                                                     secured        collater
                                                                                                                    al or
                                                                                                                    setoff
       200 Park
                                                                   Rent And
       LP General Post         Jean Baptiste David
                                                                   Other          Contingent,
 24.   Office P.O. Box         212-867-0750                                                                                              $654,398
                                                                   Related        Disputed
       27996                   JDavid@TishmanSpeyer.com
                                                                   Amounts
       New York, NY 10087
       Clearbrook Cross LLC
                                                                   Rent And
       c/o Robert Martin       Customer Service
                                                                   Other          Contingent,
 25.   Company, LLC            914-592-4800                                                                                              $643,808
                                                                   Related        Disputed
       100 Clearbrook Road     customerservice@rmcdev.com
                                                                   Amounts
       Elmsford, NU 10523
       T-C 501 Boylston
                                                                   Rent And
       Street LLC              Devin O’Keeffe
                                                                   Other          Contingent,
 26.   14626 Collections       617 247 3676                                                                                              $632,131
                                                                   Related        Disputed
       Center Drive            devin.o’keeffe@cbre.com
                                                                   Amounts
       Chicago, IL 60693
                                                                   Rent And
       100 Duffy, LLC          Ana Morgan
                                                                   Other          Contingent,
 27.   102 Duffy Avenue        216-588-7141                                                                                              $606,288
                                                                   Related        Disputed
       Hicksville, NY 11801    Ana.Morgan@mynycb.com
                                                                   Amounts
       George Comfort &
                                                                   Rent And
       Sons, Inc.              Anita Polczynska
                                                                   Other          Contingent,
 28.   200 Madison Ave,        212.542.2139                                                                                              $586,817
                                                                   Related        Disputed
       26th Floor              apolczynska@gcomfort.com
                                                                   Amounts
       New York, NY 10016
       Club Investors Group,
       LP
                                                                   Rent And
       Attention: Frank        Frank Napolitano
                                                                   Other          Contingent,
 29.   Napolitano              215 341-6130                                                                                              $567,894
                                                                   Related        Disputed
       640 Spruce Street       franknapolitanojr@gmail.com;
                                                                   Amounts
       Philadelphia, PA
       19106
       SOF-IX Blueback
                                                                   Rent And
       Square Holdings, L.P.   Vincent Banda
                                                                   Other          Contingent,
 30.   P.O.BOX 75762           312.242.3184                                                                                              $562,152
                                                                   Related        Disputed
       Baltimore, MD           vbanda@starwoodretail.com
                                                                   Amounts
       21275-5762




                                                                   5


       4.   267368
FILED: NEW YORK COUNTY CLERK 10/01/2020 02:00 PM                                                                                                    INDEX NO. 451969/2020
NYSCEF DOC. NO. 40 Case 20-12168-CSS
                     Case 20-12168-CSS Doc 987-1
                                         Doc      Filed
                                             1 Filed    03/10/21 Page
                                                      09/14/20     Page 61
                                                                         of of
                                                                            2080 NYSCEF: 10/01/2020
                                                                      20RECEIVED




          Fill in this information to identify the case and this filing:

          Debtor Name Town Sports International, LLC
          United States Bankruptcy Court for the:             District of Delaware
          Case number (If known): 20-


          Official Form 202
          Declaration Under Penalty of Perjury for Non-Individual Debtors                                                         12/15
          An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
          form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
          amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
          and the date. Bankruptcy Rules 1008 and 9011.
          WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud
          in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
          1519, and 3571.

                        Declaration and signature
                      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
                      another individual serving as a representative of the debtor in this case.
                      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                                Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)


                                Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)


                                Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


                                Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)


                                Schedule H: Codebtors (Official Form 206H)


                                Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)


                                Amended Schedule ______


                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders (Official
                                Form 204)

                                Other document that requires a declaration: Combined Corporate Ownership Statement and List of Equity Interest Holders




                      I declare under penalty of perjury that the foregoing is true and
                      correct. Executed on 09/14/2020
                                       MM / DD / YYYY                                         /s/ Patrick Walsh
                                                                                              Signature of individual signing on behalf of debtor

                                                                                              Patrick Walsh
                                                                                              Printed name

                                 Chief Executive Officer
                                 Position or relationship to debtor




                                                                                          6


    4.   267368
Case 20-12168-CSS   Doc 987-1   Filed 03/10/21   Page 62 of 80




EXHIBIT C
              Case 20-12168-CSS          Doc 987-1      Filed 03/10/21      Page 63 of 80




 SUPREME COURT OF THE STATE OF NEW YORK
 COUNTY OF NEW YORK
 PEOPLE OF THE STATE OF NEW YORK, by LETITIA
                                           )                            Index No. 451969/2020
 JAMES, Attorney General of the State of New York,
                                           )
                                           )                            Hon. Debra A. James
                        Petitioner,        )
                                           )                            CONSENT AND
            – against –                    )                            STIPULATION
                                           )
 TOWN SPORTS INTERNATIONAL HOLDINGS, INC.  )
 and TOWN SPORTS INTERNATIONAL, LLC d/b/a  )
 NEW YORK SPORTS CLUB AND LUCILLE ROBERTS, )
                                           )
                        Respondents.       )

       IT IS HEREBY ACKNOWLEDGED, STIPULATED, CONSENTED TO, AND

AGREED, by and among petitioner the People of the State of New York, by their attorney,

Letitia James, Attorney General of the State of New York (“Petitioner”), and respondents Town

Sports International Holdings, Inc. and Town Sports International, LLC (“TSI” and, together

with Petitioner, the “Parties”) as follows:

       1.        The Parties, through their undersigned counsel, have agreed to the entry of the

attached Final Consent Order and Judgment (“Judgment”) by this Court without trial or

adjudication of any issue of fact or law and without admission of any wrongdoing or admission

of any of the violations of New York law alleged by Petitioner in this proceeding.

       2.        On September 14, 2020, respondent Town Sports International LLC and other

subsidiaries of respondent Town Sports International Holdings, Inc. filed petitions for

bankruptcy in Delaware bankruptcy court. 1

       3.        On November 4, 2020, the bankruptcy court approved a transaction pursuant to

which a third party will purchase substantially all of TSI’s assets free of any pre-petition


       1
           See In re Town Sports International, LLC, et al., Case No. 20-12168 (Bankr. Del. 2020).
               Case 20-12168-CSS           Doc 987-1      Filed 03/10/21      Page 64 of 80




liabilities (including liability arising out of this proceeding); any remaining assets will be sold;

and TSI will be wound down and will cease to exist. 2

         4.        The Judgment is not intended to be, and should not be construed as, an admission

of liability by TSI.

         5.        The Judgment does not constitute an approval by Petitioner of TSI’s business

practices, and TSI shall make no representation or claim to the contrary.

         6.        All notices, reports, requests, and other communications pursuant to the Judgment

shall be in writing and shall, unless expressly provided otherwise herein, be given by hand

delivery; express courier; or electronic mail at an address designated in writing by the recipient,

followed by postage prepaid mail, and shall be addressed as follows:

                   If to Petitioner:

                   New York State Office of the Attorney General
                   Bureau of Consumer Frauds and Protection
                   Attn: Christopher L. McCall, Assistant Attorney General
                   28 Liberty Street, 20th Floor
                   New York, New York 10005
                   Telephone: (212) 416-8303
                   Email: christopher.mccall@ag.ny.gov

                   If to TSI:

                   Gregory N. Brescia
                   GORDON, REES, SCULLY & MANSUKHANI, LLP
                   500 Mamaroneck Avenue
                   Suite 503
                   Harrison, New York 10528
                   Telephone: (914) 777-2215
                   Email: gbrescia@grsm.com




         2
             See Doc. No. 639, In re Town Sports International, LLC, et al., Case No. 20-12168 (Bankr. Del.
2020).


                                                      2
              Case 20-12168-CSS        Doc 987-1      Filed 03/10/21     Page 65 of 80




       7.       TSI represents and warrants, through the signatures below, that the terms and

conditions of the Judgment are duly approved.

       8.       Nothing in the Judgment shall relieve TSI of other obligations imposed by any

applicable state or federal law or regulation or other applicable law.

       9.       The Judgment resolves and releases any and all claims by Petitioner against TSI

for the conduct described in the Judgment and the Verified Petition from the commencement of

Petitioner’s investigation until the Judgment is entered by the Court (the “Effective Date”);

provided, however, that nothing in the Judgment shall be deemed to preclude Petitioner’s review

of conduct by TSI that occurs after the Effective Date, or any claims that may be brought by

Petitioner to enforce TSI’s compliance with the Judgment.

       10.      TSI acknowledges that it has entered the Judgment freely and voluntarily and

upon due deliberation with the advice of counsel.

       11.      This Consent and Stipulation may be executed in multiple counterparts by the

Parties hereto. All counterparts so executed shall constitute one agreement binding upon all

Parties, notwithstanding that all Parties are not signatories to the original or the same counterpart.

Each counterpart shall be deemed an original to this Consent and Stipulation, all of which shall

constitute one agreement to be valid as of the effective date of the Judgment. For purposes of

this Consent and Stipulation, copies of signatures shall be treated the same as originals.

Documents executed, scanned and transmitted electronically and electronic signatures shall be

deemed original signatures for purposes of this Consent and Stipulation and all matters related

thereto, with such scanned and electronic signatures having the same legal effect as original

signatures.




                                                  3
                     Case 20-12168-CSS                                  Doc 987-1    Filed 03/10/21                   Page 66 of 80



Dated:                    New         York,          New      York

                          February             26,     2021


LETITIA             JAMES                                                           GORDON,                REES,      SCULLY       &
Attorney           General          of the          State   of New        York      MANSUKHANI,                      LLP




By:                                                                                 By:


Jane      M.      Azia                                                              Gregory         N.     Brescia
Bureau           Clúef                                                              500     Mamaroneck               Avenue
                                     /"
                                                                                    Suite     503

                                                                                    Harrison,        New       York        10528


                                                                                    Attorneys        for     Respondents
Christopher              L.     McCall
Assistant          Attorney               General


Consumer             Frauds          and      Protecdon              Bureau
28     Liberty       Street
New        York,         New       York         10005


Attorneys          for        Petitioner
Case 20-12168-CSS   Doc 987-1   Filed 03/10/21   Page 67 of 80




SLIP SHEET
             Case 20-12168-CSS        Doc 987-1     Filed 03/10/21    Page 68 of 80




                                                                  At Part _______of the Supreme
                                                                  Court of the State of New
                                                                  York, in and for the County of
                                                                  New York at ______________
                                                                  this day of _________, 2021

PRESENT:
                               HON. _________________________
                                            Justice

 SUPREME COURT OF THE STATE OF NEW YORK
 COUNTY OF NEW YORK
 PEOPLE OF THE STATE OF NEW YORK, by LETITIA
                                           )                      Index No. 451969/2020
 JAMES, Attorney General of the State of New York,
                                           )
                                           )                      Hon. Debra A. James
                        Petitioner,        )
                                           )
            – against –                    )                      FINAL CONSENT ORDER
                                           )                      AND JUDGMENT
 TOWN SPORTS INTERNATIONAL HOLDINGS, INC.  )
 and TOWN SPORTS INTERNATIONAL, LLC d/b/a  )
 NEW YORK SPORTS CLUB AND LUCILLE ROBERTS, )
                                           )
                        Respondents.       )

         UPON the Verified Petition by petitioner People of the State of New York, by their

attorney, Letitia James, Attorney General of the State of New York (“Petitioner”), verified on

September 30, 2020, the Affirmation of Christopher L. McCall dated September 30, 2020, and

the exhibits attached thereto, the Affirmation of Andre D. Lugo dated September 30, 2020, and

the Affirmation of Emergency dated September 30, 2020, seeking a permanent injunction and

other relief in this proceeding under New York Executive Law § 63(12), New York General

Business Law § 349(b), and the New York Health Club Services Law, GBL § 630, alleging that

respondents Town Sports International Holdings, Inc. and Town Sports International, LLC

(“TSI”) have engaged in fraudulent, deceptive, and illegal business practices in connection with

their management and operation of New York Sports Club- and Lucille Roberts-branded health

clubs;
               Case 20-12168-CSS           Doc 987-1      Filed 03/10/21      Page 69 of 80




         UPON respondent Town Sports International LLC and other subsidiaries of respondent

Town Sports International Holdings, Inc. having filed petitions for bankruptcy in Delaware

bankruptcy court, and the bankruptcy court having approved on November 4, 2020 a transaction

pursuant to which a third party will purchase substantially all of TSI’s assets free of any pre-

petition liabilities (including liability arising out of this proceeding); any remaining assets will be

sold; and TSI will be wound down and will cease to exist 1;

         UPON the transaction described in the foregoing paragraph having closed effective as of

November 30, 2020, and TSI having ceased to operate; and

         UPON the Consent and Stipulation, dated February 26, 2021, in which Petitioner and TSI

(the “Parties”) consent to the entry of this Consent Order and Judgment (the “Judgment”).

         IT NOW APPEARS that TSI consents to entry of the Judgment, without admitting any of

the allegations in the Verified Petition;

         NOW, on application of Petitioner and upon consent of TSI, it is HEREBY ORDERED,

ADJUDGED, AND DECREED as follows:

I.       MONETARY RELIEF
         1.        Pursuant to Section 622-a of the New York Health Club Services Law, in 2015

TSI posted a statutory bond (number 76106469) in the amount of $250,000 with the Guarantee

Company of North America USA as surety (the “TSI Bond”). 2 Under the statute, the TSI Bond

“shall be payable in favor of the people of the state of New York for the benefit of any [member]



         1
             See Doc. No. 639, In re Town Sports International, LLC, et al., Case No. 20-12168 (Bankr. Del.
2020).
         2
       A true and correct copy of the TSI Bond was filed in this case as exhibit 29 to the September 30,
2020 McCall Affirmation (NYSCEF Doc. No. 36).


                                                      2
               Case 20-12168-CSS          Doc 987-1      Filed 03/10/21     Page 70 of 80




injured in the event that the [gym] goes out of business prior to the expiration of the [member’s]

contract for services, or otherwise fails to provide a refund to the [member] after cancellation of

the [member’s] contract for services as provided for in section six hundred twenty-four of this

article.” 3

         2.        In consideration of the making and execution of the Judgment, TSI shall name

Petitioner as an obligee to the Bond, and TSI shall forfeit any and all rights to, and interests in,

the TSI Bond.

         3.        The Guarantee Company of North America USA, as surety of the TSI Bond,

shall, upon service of a copy of this Judgment, immediately release, transfer, and turn over the

entire TSI Bond to Petitioner, the proceeds of the TSI Bond to be distributed to TSI members

whose contracts expired prior to TSI going out of business and TSI members who were

unlawfully denied refunds in violation of Section 624 of the New York Health Club Services

Law (“Eligible Consumers”). Notwithstanding the foregoing, TSI makes no affirmation or

representation on behalf of the Guarantee Company of North America USA, and TSI shall not be

held responsible for any action or inaction by the Guarantee Company of North America USA.

         4.        Petitioner shall exercise discretion in disbursing the $250,000 to Eligible

Consumers. Petitioner may use a reasonable portion of the $250,000 to hire an administrator to

distribute the funds.

         5.        Petitioner shall be solely responsible for collecting the TSI Bond.

Notwithstanding the foregoing, TSI agrees to provide reasonable assistance and/or cooperation to

Petitioner to effectuate the terms contemplated by the Judgment.



         3
             GBL § 622-a(4).


                                                     3
              Case 20-12168-CSS         Doc 987-1      Filed 03/10/21      Page 71 of 80




II.     INJUNCTIVE RELIEF
        6.      Until such time as TSI ceases to exist, TSI shall not engage, or attempt to engage,

in conduct in violation of any applicable law, including, but not limited to, New York Executive

Law § 63(12), New York General Business Law § 349(b), and the New York Health Club

Services Law, GBL § 630.

III.    GENERAL PROVISIONS
        7.      The Judgment does not constitute an approval by Petitioner of TSI’s business

practices, and TSI shall make no representation or claim to the contrary.

        8.      Any failure by Petitioner to insist upon the strict performance by TSI of any of the

provisions of the Judgment shall not be deemed a waiver of any of the provisions thereof, and

Petitioner, notwithstanding that failure, shall have the right thereafter to insist upon the strict

performance of any and all of the provisions of the Judgment to be performed by TSI.

        9.      Nothing contained herein shall be construed as to deprive any person of any

private right under the law.

        10.     All notices, reports, requests, and other communications pursuant to the Judgment

shall be in writing and shall, unless expressly provided otherwise herein, be given by hand

delivery; express courier; or electronic mail at an address designated in writing by the recipient,

followed by postage prepaid mail, and shall be addressed as follows:

                If to Petitioner:

                New York State Office of the Attorney General
                Bureau of Consumer Frauds and Protection
                Attn: Christopher L. McCall, Assistant Attorney General
                28 Liberty Street, 20th Floor
                New York, New York 10005
                Telephone: (212) 416-8303
                Email: christopher.mccall@ag.ny.gov


                                                   4
                Case 20-12168-CSS       Doc 987-1      Filed 03/10/21    Page 72 of 80




                  If to TSI:

                  Gregory N. Brescia
                  GORDON, REES, SCULLY & MANSUKHANI, LLP
                  500 Mamaroneck Avenue
                  Suite 503
                  Harrison, New York 10528
                  Telephone: (914) 777-2215
                  Email: gbrescia@grsm.com

          11.     Nothing in the Judgment shall relieve TSI of other obligations imposed by any

applicable state or federal law or regulation or other applicable law.

          12.     Nothing contained herein shall be construed to limit the remedies available to

Petitioner in the event that TSI violates the Judgment after its entry by the Court (the “Effective

Date”).

          13.     The Judgment resolves and releases all claims by Petitioner against TSI for the

conduct described in the Judgment and the Verified Petition from the commencement of

Petitioner’s investigation until the Judgment is entered by the Court (the “Effective Date”);

provided, however, that nothing in the Judgment shall be deemed to preclude Petitioner’s review

of conduct by TSI that occurs after the Effective Date, and any claims that may be brought by

Petitioner to enforce TSI’s compliance with the Judgment.

 IT IS SO ORDERED, ADJUDGED AND DECREED this                                day of         , 2021.



                                                       _______________________________
                                                          JUSTICE, SUPREME COURT




                                                   5
Case 20-12168-CSS   Doc 987-1   Filed 03/10/21   Page 73 of 80




EXHIBIT D
FILED: NEW YORK COUNTY CLERK 03/04/2021 04:47 PM                                                                                           INDEX NO. 451969/2020
NYSCEF DOC. NO. 62 Case 20-12168-CSS                               Doc 987-1               Filed 03/10/21                 PageRECEIVED
                                                                                                                               74 of 80 NYSCEF: 03/04/2021



                                   SUPREME COURT OF THE STATE OF NEW YORK
                                             NEW YORK COUNTY
                                                                   I

         PRESENT:                HON. DEBRA A. JAMES                                                             PART               lAS MOTION 59EFM
                                                                                             Justice
         ------------------------------------------------------------------------------             X            INDEX NO.                 451969/2020
          PEOPLE OF THE STATE OF NEW YORK, BY LETITIA
                                                                                                                 MOTION DATE                 2/26/2021
          JAMES, ATTORNEY GENERAL OF THE STATE OF NEW
          YORK,
                                                                                                                 MOTION SEQ. NO.                    001
                                                            Petitioner,

                                                  -v-
          TOWN SPORTS INTERNATIONAL HOLDINGS, INC. D/B/A
                                                                                                                    DECISION + ORDER ON
          NEW YORK SPORTS CLUB AND LUCILLE ROBERTS,
          TOWN SPORTS INTERNATIONAL, LLC D/B/A NEWYORK
                                                                                                                               MOTioN
          SPORTS CLUB AND LUCILLE ROBERTS

                                                            Respondent.

         -------------------------------------------------------------------------------            X

         The following e-filed documents, listed by NYSCEF document number (Motion 001) 2, 42, 43, 44, 45, 49,
         50,51,52,54,55,56
         were read on this motion to/for                                                     INJUNCTION/RESTRAINING                       ORDER

                    Upon the foregoing                            documents,                 it is

                    ORDERED            that the petition                           is resolved                    per Final Consent

         Order and Judgment                           dated March                  3, 2021.




                     3/3/2021
                      DATE                                                                                   /t     ~~u
                                                                                                                    D   BRA   i:. J ~:1   ,.S.C.
          CHECK ONE:



          APPLICATION:
                                                      CASE DISPOSED

                                                      GRANTED

                                                      SETTLE   ORDER
                                                                             D      DENIED
                                                                                                        NON.FINAL

                                                                                                        GRANTED

                                                                                                        SUBMIT
                                                                                                                     DISPOSITION

                                                                                                                    IN PART

                                                                                                                  ORDER
                                                                                                                                          o        OTHER



          CHECK    IF APPROPRIATE:
                                              ~
                                                      INCLUDES    TRANSFER/REASSIGN
                                                                                               ~.
                                                                                                        FIDUCIARY   APPOINTMENT           D        REFERENCE




          451969/2020  PEOPLE          OF THE STATE OF NEWvs.              TOWN SPORTS INTERNATIONAL                                         Page 1 of 1
          Motion No. 001



                                                                               1 of 1
 Case 20-12168-CSS   Doc 987-1   Filed 03/10/21   Page 75 of 80




SLIP SHEET
FILED: NEW YORK COUNTY CLERK 03/04/2021 03:45 PM                              INDEX NO. 451969/2020
NYSCEF DOC. NO. 63 Case 20-12168-CSS   Doc 987-1   Filed 03/10/21   PageRECEIVED
                                                                         76 of 80 NYSCEF: 03/04/2021




                                            1 of 5
FILED: NEW YORK COUNTY CLERK 03/04/2021 03:45 PM                              INDEX NO. 451969/2020
NYSCEF DOC. NO. 63 Case 20-12168-CSS   Doc 987-1   Filed 03/10/21   PageRECEIVED
                                                                         77 of 80 NYSCEF: 03/04/2021




                                            2 of 5
FILED: NEW YORK COUNTY CLERK 03/04/2021 03:45 PM                              INDEX NO. 451969/2020
NYSCEF DOC. NO. 63 Case 20-12168-CSS   Doc 987-1   Filed 03/10/21   PageRECEIVED
                                                                         78 of 80 NYSCEF: 03/04/2021




                                            3 of 5
FILED: NEW YORK COUNTY CLERK 03/04/2021 03:45 PM                              INDEX NO. 451969/2020
NYSCEF DOC. NO. 63 Case 20-12168-CSS   Doc 987-1   Filed 03/10/21   PageRECEIVED
                                                                         79 of 80 NYSCEF: 03/04/2021




                                            4 of 5
FILED: NEW YORK COUNTY CLERK 03/04/2021 03:45 PM                              INDEX NO. 451969/2020
NYSCEF DOC. NO. 63 Case 20-12168-CSS   Doc 987-1   Filed 03/10/21   PageRECEIVED
                                                                         80 of 80 NYSCEF: 03/04/2021




                                            5 of 5
